Case 1:18-0\/- -01933- C|\/|A- STV Document 41 Filed 11/16/18 USDC Colorado Page 1 Of 71

lliluwmwt

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

- Hmwv€n C»w\pL/‘HK/T

FlLED
DISTRlCT OF COLORADO

UNITED STATES DIsTRICT COURTZglagm 22 22 h 22

District of Colorado

Amy L. Westby

for the
JEFF s HEC` P CGLWELL

l

Division ` BY

 

usa cL-*§<_'

Case No. 1 :18-cv-O1933-STV-CMA
( to be filled in by the Clerk’s Oj'ice)

 

 

Plain tijj'(s)
(Write the full name of each plaintiff who is filing this complaint.
lf the names of all the plaintiffs cannot fit in the space above,
please write “see attached ” in the space and attach an additional
page with the full list ofnames. )

-v-

BKD CPAs & Advisors, LLP

Jury Trial: (check one) -Yes |:|No

 

Defendan t( s )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached " in the space and attach an additional page
with the full list of names. )

\/\_/\_/\_/\./\_/\./\_/\/\/\/\_/\_/\_/V

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address v

B. The Defendant(s)

Amy L. Westby

 

P.O. BOX 22661

 

Denver; Denver County

 

Co|orado, 80222

 

(720) 563-9839

 

AmyLWestby@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page l of 6

Case 1:18-cV-01933-CI\/|A-STV Document 41 Filed 11/16/18 USDC Co|orado Page 2 0171

Pro Se 7 (`Rev. 12/16) Complaint for.Employment Discrimination

Defendant No. l

 

 

 

 

 

Name BKD CPAS & Advisors, LLP

Job or Title (ifknown) Nationa|‘Accounting Firm

Street Address 1801 Ca|ifornia Street, Suite 2900
City and County Denver; Denver Co`unty

State and Zip Code Colorado, 80202-2606

Telephone Number (303) 861 -4545

 

E-mail Address (ifknown) LSOLL|E@ BKD.COM

 

Defendant No. 2

Name

 

JOb OI` Titl€ (ifknown)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (ifknown)

 

Defendant No. 3

Name

 

JOb OI' Titl€ ( if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (ifknown)

 

Defendant No. 4

Name

 

JOb OI' Ti[l€ (ifknown)

 

Street Address

 

‘City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Addl`€SS ( if known)

 

Page 2 of 6

Case 1:18-cV-01933-CI\/|A-STV `Document 41 Filed 11/16/18 USDC Co|orado Page 3 0171

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination '
C. Place of Employment

The address at which 1 sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name BKD CPAS & Advisors, LLP
Street Address 1801 California Street, Suite 2900
City and County Denver; Denver County
State and Zip Code Colorado, 80202~2606
Telephone Number (303) 861 -4545

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: ln order to bring suit in federal district court under Title VII, y'ou must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

[:I Age Discrimination in Employment Act of 1967, as codined, 29 U.s.c. §§ 621 to 634.

(Note: ln order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission. )

|___| Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: ln order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

E

Othel' federal law ( specify the federal law)l

 

I

R€l€Vant State law (specify, if known)f

Co|orado Anti~Discrimination Act (CADA)

 

E

Relevant city or county law (specify, ifknown):

 

Page 3 of 6

Case 1:18-cv-01933-C|\/|A-STV Document 41 Filed 11/16/18 USDC Co|orado Page 4 of 71

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

III.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is assel“ted, number each claim and
write a short and plain statement of each claim in a separate paragraph Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

EIEEEII

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

thCI' aCtS (specij§>)!

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

Between 08/09/2017 and 09/06/2017

 

C. I believe that defendant(s) (check ane):

l
E

is/are still committing these acts against me.

is/are not still committing these acts against me.

 

 

 

D. Defendant(s) discriminated against me based on my (check all that apply and explain ):
race | am half-Asian, half-White.
color
gender/sex
religion

EEEEEEI

 

national origin

 

age (year afbt'rth) ( only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6

Case 1:18-cv-01933-C|\/|A-STV Document 41 Filed 11/16/18 USDC Co|orado Page 5 of 71

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

- (See Attachment A - AMENDED Complaint - Statement of Claims and Claims for Re|ief)

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
Orl (date)
10/05/2017
B. The Equal Employment Opportunity Commission (check ane):
|:\ has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (date) 05/01/2018

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

|:| 60 days or more have elapsed.
|:| less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim yo_u are entitled to actual or punitive
money damages

Page 5 of 6

Case 1:18-cv-01933-C|\/|A-STV Document 41 Filed 11/16/18 USDC Co|orado Page 6 of 71

Pro Se 7 (Rev. 12/16) Complaint for Employment Discriminalion

(See Attachment A - AMENDED Complaint)

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure ll, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an'improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule ll.

A. lFor Parties Without an Attorney

I agree to provide the Clerk’s Offlce with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 10/22/2018

Signature of Plaintiff

 

Printed Name of Plaintiff Amy L. Westby

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number
E-mail Address

 

 

Page 6 of 6

"Case1:18-cv-01933-C|\/|A-STV Document 41 F`i|e'C111/16/18 USD`C"Colorado Page`7 of 71

1:18-cv-01933-STV-CMA Plaintiff’s,Motion to Fi/e an Ameniied Complaint Filed 10/22/ 18

Exhibit A: AMENDED COMPLA|NT*'- Statement of Claims and Claims

for Re|iéf

Amy L. Westby, Plaintiff and Pro Se Litigant
P.O. Box 22661
Denver, CO 80222

ce//phane: ` (720) 563-9839
Emai/: AmyLWestby@gmai|.com

2 UN|TED STATES DlSTRlCT COURT

DlsrTRl`,cT oF coLoRADo

)
DoCKET No.: 1 z18-cv-01933-STv-CMA

 

AMY L. WESTBY

Plaintiff, 5
ClVlL ACT|ON

COMPLA|NT FOR VlOLAT|ONS OF:

(1) TlTLE V|| oF THE ClvlL RlGHTs AcT
0F1964;
BKD CpAS & AD\}|SORS, th, (2) CoLonADo ANTl-DlscnlMlNATloN
AcT (CADA) '

Defendant.

[JuRY TRlAL D`EMANDED]

 

 

Page 2 of 66

Case 1:18-cV-0`1933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Co|orado Page 8 of 71
1:18-cv;01933-STV-CMA P/aintiff's'~Motion to File an Amended Complaint Filed 10/22/18
Plaintiff Amy L. Westby, P.O. Box 22861', Denver, CO, 80222, alleges the following:

|. NATURE§O"F THE ACT|ON
4 1. This is an action for relief from retaliatory employment dscrimination in
violation of Title V|| of the Civi| Rights Act of 1064, as amended (“Tit|e Vll”), and the
Co|orado Anti-Discriminat_ion Act (“CADA”).

2. Plaintiff Amy L. Westby (i‘l:;laintiff”)“alleges that Defendant BKD CPAs &
Advisors, LLP (“Defendant BKD”)“'and its agents`unlawfu||y harassed her, failed to hire
her, unlawfully terminated ~her employment; and maliciously retaliated against her
because of her protected activities Her protected activities include, but are not limited
to`, filing an informal discrimination complaint.with the company,` participating in the
investigation and resolution process, complaining about harassment in the investigative
and resolution process, and indicating that she" would report their wrongful actions to the
Equal Employment Opportunity Commission (“EEOC”). The Plaintiff alleges that
Defendant BKD acted unlawfljlly'by retaliating in violation of Title V/l, in violation of
CADA). y

3. The Plaintiff seeks injunctive and declaratory relief, compensatory
damages, punitive damages, liquidated damages, and reasonable attorneys’ fees and
costs (if'applicable) as remedies for Defendants’ violations of her rights, for an amount
greater than»$75,000, Which is to be further determinedand proven upon trial.

l
||. THE PART|ES

4. Plaintiff Amy L. Westby is a half-Asian (South Korean) and half-Caucasian

female. She accepted a job offer from Defendant BKD, onNovember`1, 2016, for a full-

Page 3 of 66

Case 1:18-cV-01933-Cl\/|A-STV Document 41 `Filed 11/16/18 USDC Colorado Page 9 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion-to File an Amended Complaint Filed 10/22/18

time Audit Associate position with a starting salary of $53,500, including a bonus for
passing the CPA exam of up to $5,000, and benefits F?|aintiff Westby was to start on
September 20, 2017, about four months after she graduated with her Master of Science
in Accou‘nting degree; however, her job offer was unlawfully revoked on September 6,
2017, two weeks before her start date, by lVlike Wolfe`and Defendant BKD.

5. Additionally, Plaintiff Westby has an exceptional educational background
in accounting and was well qualified for this position. The Plaintiff has three business
'degrees;M She has an Associate of Arts in Business Administration degree from the
Community Col|ege of'Denver, a Bachelor of Science in Accounting degree from the
prestigious Schoo| of Accountancy at the University of Denver’s Danie|’s Col|ege of
Business, anda Master of Science in -Accountin`g degree from the`University of
Co|orado Denver’s Business Schoo|, where she graduated ,at the top of her class with a
3.95 GPA‘. She also is aimember of several honor societies, such as Phi Theta Kappa,
Beta Gamma Sigma, and the Golden Key Society, and was an active member of the
accounting organization, Beta A|pha Psi. ln addition, Plaintiff Westby had passed two of
the four CPA exams before she graduated with her master’s degree and before her start
date at BKD.

62 Upon information and belief, Defendant BKD is a nationa|, public
accounting firm that_ maintains`thirty-eight office locations in seventeen states, employing
approximately 2,650 individuals Defendant BKD operates an office in Denver, Colorado,
and is headquartered in Springfield, Missouri. All or most of the events alleged herein
occurred while Plaintiff Westby was contracted to work for Defendant BKD in the Denver

office. Rebecca Curry and |Vlil<e Wolfe from the Missouri Headquartersoffice were also

Page 4 of 66

Case’ 1:18-cV-01933-Cl\/|A¥STV` Docu’me`nt'*41 Filed'11/16/18 USDC Colorado Page 10 of 71

1:18-cv-01933-STV-CMA P/aintiff's Motion to File an Amended Complaint Filed 10/22/ 18

involved and communicated with the Plaintiff who was located in Denver, Colorado.

7. At all times relevant herein,f Defendant BKD had at least fifteen employees,
and was therefore an “emp|oyer;’ within the meaning of Title Vl|.

8. Defendant BKD was also an “employer” within the meaning of CADA.

9. Upon information and belief, the agents of the company who were involved
in this situation, Fiaen_a Conklin, Laura So|lie,' Rebecca Curry,~ and Mike Wolfe, are/were
employees of Defendant BKD. Raena Conklin and Laura So|lie are/were employed in the
Denveroffice, whi|e“R’ebecca`Curry and Mike Wolfe are/were also employed by Defendant
BKD in the springfield Missouri office.

10. Defendant BKD is liab|e,for the acts of its agents and employees as set forth
below. j 1

11. The Plaintiff is informed and'be|ieves and thereon alleges that at all times

relevant herein, the Defendant, BKD, and its*'agents were responsible in some manner for

the occurrences and injuries allegedin this complaint.

l|l. JURlSDlCTlON AND yENUE
12. This‘Court has jurisdiction over Plaintiff Westby’s federal law claims
pursuant to 28 U.S.C. § 1331 ;,\as this case involves questions of federal law under Title
Vl| of the Civil Rights Act of 1964, as,amended, and 42 U.S.C. Section 1981(a).
13. This Court has supplemental jurisdiction over th`e related state law claims
under CADA and tort claims pursuant to 28‘U.S.C. § 1367(a) because those claims
form part of the;same case or controversy under Article lll of the United States

Constitution. Plaintiff’s state law claims share all common operative facts with their

Page 5 of 66

`Case 1:18-cV-01933-CMA-STV“ Document 41 Filed 11/16/18 USDC Co|orado Page 11 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

federal law claims, and the paities are identical: Resolving the Plaintiff’s federal, and
state, claims in a single action serves the interests of judicial economy,~convenience,
consistency, and fairness to the parties

14. Venue is proper in, and Defendants are subject to the personal jurisdiction
of this Court because Defendants maintain facilities an'd,business operations in this
District, and all or most of the events giving rise t'o this action occurred in this District. 28
U.S.C. § 1391(_b); 42 U.S.C. § 2000e-5(f)(3). l

15. Furtheirmore~, although Wolfe and Curry reside in another state, Missouri, the
Co|orado Courts'have personal jurisdiction concerning these matter bver these two,
because the defendants have established minimum contacts in Co|orado and the exercise
of this persona|,jurisdiction will not lessen the notion of fairp|ay or substantial justice.

16. The due process analysis is comprised of two steps Fi'rst, the court must
consider whether the defendant has such minimumf contacts with the forum state “that he
should reasonably anticipate being haled into court there."1 lf the requisite minimum
contacts are found, the.(`)ourt- will proceed to the second step in the due process
analysis-ensuring that the exercise of jurisdiction “does not offend ‘traditlonal notions of
fair play and substantial justice.’"2 “lVlinimum contacts” can be established in`=one of two
ways, either generally or specifically for lawsuits based on the forum-related activities:

Genera| jurisdiction is based on an out-of-state defendant’s

 

" Emp’rs lVlut. Cas. Co. v. Bartile Ro'ofs, |nc., 618 F.3d1153, 1159-60 (10th Cir. 2010) (citing
OlVl| Ho|dings, lnc. v. Fioyal lns. Co. of Can., 149 F.3d 1086, 1091 (10th Cir. 1998)).

2-See Wlorld-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980) (quoting |nt’l Shoe.
00. v. Washington, 326 U.S. 310, 316 (1945)).

Page 6 of 66

Case` 1:18-cV-01933-Cl\/|A-STV Do`cument 41 Filed 11/16/18 USDC Colorado Page 12 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to Fi/e an Amended 60mp/aint Filed 10/22/ 18

“continuous'and systematic” contacts with the forum state, and .

does not require that the claim be related to those contacts Specific

jurisdiction, on the other hand, is premised on something

of a'quid pro quo: in exchange for “benehtting” from some

purposive conduct directed at the forum state, a party is deemed to

consent to the exercise of jurisdiction for claims related to those contacts.3

17. Wolfe and Curry oversee employees nationally in their roles at the
headquarters,office for Defendant BKD; they regularly conduct business in differing states
such as Colorado, and make decisions that affect employees in states other than Missouri,
because they are high-ranking employees This likely indicates that they have established
general and specific jurisdiction for this case involving‘Defendant BKD.
18.r 'ln addition, Wolfe and Curry were involved in this legal matter, becausa they
communicated with the Plaintiff across state lines, from their Missouri headquarters office,
to Denver, Colorado. They communicated with employees of the company located in the
Golorado office, as well, throughout their investigative and resolution process in Plaintiff
Westby’s discrimination matter, such as when So|lie reached out to Curry in Missouri for
help with the discrimination complaint, and when Curry engaged, for approximately 10
days, in communications across state lines with F_’laintiff Westby.
19. Also, Wolfe communicated across state lines and established personal

jurisdiction in Colorado’s District Court, when he emailed the Plaintiff, who lived and

continues to live in Colorado, his letter to withdraw the Plaintiff’s job offer. individual Wolfe

 

3 Dudnikov, 514 F.3d at 1078 (citations omitted).

Page 7 of 66

"Case 1:18-cV-01933-Cl\/lA-STV Document 41 Filed 11/16/18 USDC "Co|orado Page 13 of 71
a 1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complain`t Filed 10/22/18'

and Curry, clearly, maintain minimum contacts in this forum state of Colorado, and'have
engaged in communications that they and the company benefited from, by revoking the
Plaintiff’s job offer and replacing her or forgoing ti‘ie contracted salary amount, and the
Plaintiff believes this can also be proved more upon discovéry.

l 20. Therefore, by definition of their job titles as oversee-ers of the national,
public accounting firm, and by proof of their involvement in thia legal matter across state
lines, it is clear that Wolfe and Curry maintain a constant contact with employees located
in the state of Colorado and have established a general and a specific jurisdiction in
Colorado, or minimum contacts, or personal jurisdiction in relation to bringing this suit
against Defendant BKD.

21. Wolfe` and Curry have established personal jurisdiction in the state of
Colorado, and the Plaintiff moves, respectfully, that the District Court of Colorado
determines this as so, that they have personal jurisdiction over the case against Defendant
BKD that involves their actions,‘ as the first step to prove the Courts have personal :
jurisdiction is met,“`4 having minimum contacts and the second step is met as well, as
explained below. q l

22. ln addition, regarding the second step in the analysis of personal jurisdiction,

Plaintiff Westby asserts that subjecting Defendant BKD to the"personal jurisdiction of this

court district, based on the actions of their employees located in another state, will not

 

“ Emp’rs Mut. Cas. Co.‘v. Bartile Roofs, |nc., 618 F.3d_1153, 1159-60 (10th Cir. 2010) (citing
OM| Holdings, inc. v. Fioyal lns. Co. of Can., 149 F'.'3d'1086, 1091 (10th Cir. 1998)).

Page 8 of 66

Case 1:18-cV-01933-Cl\/|A-STV ‘Document"41 Filed 11/16/18` USDC`Co|orado Page 14 of 71
1:18-cv-01933-SW-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

lessen the notions of fairp|ay or substantial justice§. §mployees of BKD travel frequently.
For example, all new employees are'fiown to the St. Lduis,fl\/lissouri location for training,
and employees from the headql]arters office, such as Wolfe, trains new employees
Because employees of DefendantrBKD"travel frequently for work, traveling for work-
reiated iss_ues does not le`ssen the notions of fairp|ay or substantial justice. Therefore, the
Courts should deem that it has personal jurisdiction over Defendant BKD and the actions
b`f the agents involved from Missou“ri, be'_“cause they have established minimum contacts in
the state of Colorado, and the exercise of this jurisdiction will not limit the notion of fairp|ay

h

and substantial justice. 21

23. Overall, Wolfe and Curry should have reasonably known that their actions
across state lines in`de‘aiing with theseemployment matters could have resulted in them
and Defendant BKD having to litigate in the stafe" of Colorado; Because Plaintiff Westby

resided in Denver, Colorado since 2008 and has continued to reside in Denver, Colorado
for nearly a full eleven years now, and the majority of the actions occurred in Denver,
Colorado, or via communications from Springfield, Missouri to Denver, Colorado, the
Defendant BKD is subjected to this court district’s jurisdiction in regards to,Woife and
Curry’s actions across state lines as pursuant to_28 U.S.C. § 1391(b); 42 U.S.C. § 2000e-
5(f)(3).

|V. EXHAUST|ON OF ADM|N|STRAT|VE REMED|ES
t 24. Plaintiff Westby timely filed charges of discrimination with the United

States Equal Employment Opportunity Commission (“EEOC") and with the Colorado

 

5 See Wor|d-Wide Volkswagen Cdrp. v. Wobdson, 444 U.S. 286, 292 (1980) (quoting |nt’l Shoe
Co. v. Washington, 326 U.S. 310, 316 (1945)).

Page 9 of 66

|

Case 1:18-cV-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado Page 15 of 71

1518-cv-01933-ST\l-CMA Plaintiff’s Motion to File an Amended Complaint" Filed 10/22/ 18

Civil Rights Commission (CCRD§. The Plaintiff filed the charge on October 5, 2017-,
about 60 days after the initial discriminatory issue occurred on or around~August 10,
2017. The EEOC charge was dually filed with the CCRD within the 300-day deadline.

25. The Plaintiff has timely filed this action and has complied `with all
administrative prerequisites to bring this lawsuit.':|'he Plaintiff filed this lawsuit in Federal
Court on July 30, 2018, exactly 90`days after receiving the Right-to-Sue letter from the ,
EEOC, which was mailed on May 1,22018 by the EEOC.

26. Plaintiff Westby did not receive a Notice of a Right to Sue from the
Colorado Civil Rights Commission, but received one irom the EEOC on or around lViay
1, 2018. Because the charge was dually investigated by the EEOC and thetColorado
Civil Rights Commission, and Plaintiff Westby received a Right-to-Sue,letter from the

- EEOC, the-Plaintiff has exhausted her administrative remedies in bringing suit against

Defendant BKD for CADA violations as well.

v. l`=AcTuAL-.ALLEGA`TloNs
27. These are the.facts surrounding each claim in this case. The facts listed
here include, most of the occurrences but may not include, every detail or fact.

. 28. .At all times material to this action, Plaintiff Westby was contracted for
employment by Defendant BKD as an Audit Associate in BKD’s Denver, Colorado
office. She accepted a job offer from Defendant BKD on November 1, 2017 with a first-
year salary of $53,500, plus benefits She agreed to start on September 20, 2017, four
months after she graduated with her Master of Science in Accounting degree. Plaintiff

l

Westby graduated in May of 2017 a:nd_pianned on using this time between her

):

Page 10 of'66

" C"a`se 1:18-cV-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado Page 16 of 71
1:18-cv`-'01933-`STV-CMA Plaintiff’s Motion to File an Amended Complaint » Filed 10/22/ 18

graduation date and her»start date to study and pass the‘Certified Public'Accounting
lCPA) exams so she could obtain a bonus of up to $5,000. ln taugust of 2017, Plaintiff
Westby sent an informal complaint about a discriminatory employment issue to the
company’s Human Resources Managers So|lie and Christine Felke, in Denver and
Co|o_rado Springs Colorado, after discovering thatlshe had been assigned to work with
someone, a buddy, as a part of her training for her first six months who had maintained
a public post of an image she drew, which'depicted an Asian'woman in a stereotypical
way, as well as alphrase that is offensive towards Asians. The Plaintiff`w'as harassed
duting the four-week internal investigative and resolution process and, ultimately, fired
two weeks before her start date, Four weeks after the Plaintiff filed the complaint, on
September 6, 2017, the Plaintiff’s job offer was revoked by Defendant Mike Wolfe. He
revoked her offer, he said, because of her communications mainly with Curry,
regarding the discriminatory issue/s even though Plaintiff Westby communicated in a
professional manner and was engaging in federally protected activity. The Defendants
retaliated in a malicious and pervasive way, causing an extensive amount of damage to
the Plaintiff.

29. Between November 1, 2016 and AL`igust of 2017, or for` about ten months
the Plaintiff communicated mainly with the Human Fiesources (HR) Manager, Christine
Felke, in Defendant BKD’s Colorado Springs office without any issues

30. On July 27, 2017, by phone and by email, Christine Felke informed
Plaintiff Westby that the HR Manager, Defendant Laura So|lie, from the Denver office

would be her main `point of contact and that the Plaintiff needed to complete onboarding

duties before her start date. Felke also informed Plaintiff that she would be assigned to

Page 11 of 66

Case 1:18-'c'v-01933-Cl\/|A-STV Docu‘ment 41 Filed 11/16/18 USDC Colorado Page 17 of 71
1:18-cv-01933-S]ATV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/18

work with a “buddy” las part of her training for her first six months of employment during
the phone conversation The l5laintiff, then, began communicating with Defendant Laura
So|lie and completing he’r.,onboarding ta`sks; however, So|lie-did not tend to respond,to a
the Plaintiff.

31. On August 9, 2017, Defendant Raena Conklin contacted Plaintiff Westby
via email, saying she was assigned as her buddy for training. Conklin did not introduce
herself. She stated, “Hi Amy, l hope this finds you welll l have been assigned as your
buddy, and,want’ed to check in to see if you had any questions or if you wanted to meet'
in person at some point before you'r start date. lf you would p`refer, you can contact me
on my cell, 970-529-3083. Looking forward to hearing from you.”

32. On August 9, 2017, the Plaintiff responded to Conklin’s`introductory email.
The Plaintiff was happy to hear from her buddy, because she was excited about working
for the company. The Plaintiff though did not recall meeting Conklin at the recruiting
event in Oétober of 2017 and thought that Conklin may have been indicating that they
might have met before, due to the casualness of her email. Also, the Plaintiff had been
told by Christine Felke on July 27, 2017 that the Plaintiff and the buddy would be going
out for lunch before her start date. Conklin’s email suggested that she would meet with
the Plaintiff if the Plaintiff wanted to meet. Plaintiff Westby replied saying that she would l
like to meet for lunch before h'er start date. q

33.' Conklin had not responded to_ Plaintiff’s email as of August 10, 2017, the
next day. The Plaintiff observed Conklin’s Facebook on this day and discovered that
Plaintiff Conklin maintained.a public post that is/was discriminatory and offensive

towards Asians. Conklin also publicly indicated on her Facebook that she was anm

Page 12 of 66

1

..'_..

Case 1:18-cV-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado Page 18 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

employee of Defendant BKD and maintained fellow BKD employees as friends on her
Facebook. Conklin did not indicate that her views or posts were of her own opinion and
not representative of the company’s beliefs or values
34. The discriminatory, public Facebook post was of an image that she had

drawn of her Asian, female friend, Mary Dumm. The image was discriminatory and
offensive to people of Asian descent, because it accentuated the stereotypicai‘features
of Asian women, and it included a written phrase that is known to`be offensive to
Asians. lt was a stick figure of an Asian woman with slanted eyes making the “V” sign
with both hands She included text that she had written on the image, which said, “l <3
you long time...”`T his statement is offensive, because of the belief.that Asians do not
speak proper English; also, because it has negative, sexual connotations The Plaintiff
had reason to believe that the issue of Conklin’s discriminatory Facebook posting and

. being assigned to work with Conklin was a discriminatory issue that could develop into a
more severe discriminatory issue if the issue were not addressed for several reasons ‘
For example~, the discriminatory image was publicly posted.and stereotyped `Asian
woman; Conklin identified herself as a BKD employee on her Facebook; the Plaintiff
had been assigned to work with this person as a condition of her training; and t_he
Plaintiff is a half-Asian female. The image and coinciding phrase were both offensive to
Asians and the Plaintiff is a half-Asian'female who was assigned to work with Conklin,by
an agent of the company, Defendant BKD. The Plaintiff feared that more serious
discriminatory issues might develop if she were required to work with Curry for traihing
for six months

/
/

35. On August 10, 2017, after observing the racially offensive, public

Page 13 of266

Case1:18-cV-01933-Cl\/|A-STV Document41 Filed11/16/18 USDC“Co|orado Page`19 of 71

f

1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

Facebook post, Plaintiff Westby contacted So|lie via email. She expressed her concerns
about the post and about bei_ng'assigned to this person as her-buddy for training. She
indicated that it was concerning that she had been assigned to work with someone as a
part of her training who waa maintaining a public post that was offensive and
discriminatory towards Asians considering that the Plaintiff is Half-Asian (South
Korean). The Plaintiff alsoexpressed concerns about having to work `in a hostile
environment if the problem were not addressed or resolved.

36. On August 10, 2017, So|lie responded by email asking to speak over the ‘
phone. The Plaintiff`respondedrthat same day and agreed to speak over the phone.

37. On August 11, 2017, So|lie called the Plaintiff."‘They spoke for about
seventeen minutes The Plaintiff expressed her concerns about being assigned to work
with someone for training who had maintained a public Facebook p‘ost that was racist
and discriminatory towards Asian people'. She also reiterated her concerns about
potentially having to ,work~in a hostile work environment if the issue were not addressed
So|lie intimidated_the Plaintiff over the phone. She was hostile towards the Plaintiff at
times over the-phone and told the her that she was being “defensive." She said that
Conklin was not intentionally assigned as her buddy. So|lie asked the Plaintiff what she
would.like the company to do. The Plaintiff asked to have the issue resolved and to be
assigned to a new buddy. So|lie said she would try to assign a new buddy and that she
would get back to her on August 18, 2017. So|lie contacted the Plaintiff again by phone
instead on August 15, 2017.

38. On August 15, 2017, So|lie called the Plaintiff, and left a'voicemail. The

Plaintiff returned her call. So|lie told the Plaintiff that a new buddy had been assigned,

Pagt_-; 14 of 66 x

Case' 1:18-cV-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Co'lorado Page 20~ of 71
1:18-cv-'01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

because it was “...the easiest thing to do.”1"he Plaintiff had received an email from her
new bu`ddy, Brooke Ribordy, earlier in the day, before the phone call. The Plaintiff said
she appreciated the fact.that a new buddy had been assigned.~The conversation Was
short and was finished after So|lie addressed the Plaintiffs questions about her
onboarding tasks from an August 1, 2017 email. So|lie helped the Plaintiff to complete
some of her onboarding'tasks,such as filling out her l-9; however, she still had not
downioaded the transcripts that Plaintiff Westby had sent and paid to send-, even though
the Plaintiff kindly reminded her that`they needed to be downioaded before the link
expired and So|lie had informed her over the phone that she had downioaded them. As
of August 27, 2017, three days before one of her electronic transcript downioads would
have expired, So|lie still had not downioaded her transcript from the University of
Colorado at Denver,

39. On August 15, 2017, after the phone conversation, Plaintiff`Westby sent
So|lie a follow-up email. The Plaintiff was concerned that the issue may not have been
fully resolved and wondered if the issue had been addressed with Conklin and
whomever assigned her as her buddy. Conklin’s'Facebook post was still publicly
displayed. Although}the Plaintiff did not expect Defendant BKD to require Conklin to
remove th`e Facebook post, or to make it private, the Plaintiff feared that if the issue
were not appropriately add!ressed, it could lead to her having less opportunities at BKD
and a hostile work environment Also, the Plaintiff worried thatithe company may try to
retaliate, because So|lie was hostile dufing their first phone conversation~. The Plaintiff

responded in a professional manner and politely asked So|lie to contact her by email

regarding the situation.

Page 15 of 66 _

Case 1:18-cV-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC"Co|orado Page 21 of 71
1:'18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22718

40. Sollie called the Plaintiff again on August 16, 2017 and left a voicemaii
asking the Plaintiff,to call'her back. The Plaintiff did notcall Sollie back and waited for
Sollie to respond by email. She did not. This was the last time Sollie contacted the
Plaintiff. l

41. On Monday, August 21, 2017, the Plaintiff sent Sollie a second follow-up
email. The Plaintiff worried that Sollie was attempting to retaliate, because she was
hostile ~'o`ver the phone during their first conversation on August 15, and the problem
appeared to`not be fully resolved; alsoi because about five days had passed since the
Plaintiff had sent the follow-up email, and Sollie was not responding by email. The
Plaintiff asked Sollie in the email again if she had been assigned to a different team,
etc., and was trying to determine if the problem had been fully resolved.

~42. ’ On August 21, 2017, Plaintiff Westby received an automated email
response from So|lie, saying that Sollie would be out of town from August 21, 2017
through August 25,' 2017.»~The Plaintiff later learned that Sollie was in Defendant BKD’s
Missouri office at this time on a work trip.

'43. On August 25, 2017, the Plaintiff received a surprise email from Curry, the
Employee Relations and Com"pliance Manager, who, later, also' identified herself as the
Equal Employment Opportunity (EEO) Coordinator, from BKD’s Headquarters located in
Springfield, Missouri. Curry stated that an investigation was conducted, they were
happy that the problem was resolved by assigning the Plaintiff to a new buddy, and that
they considered the matter to be c`losed. She did not clearly respond to the Plaintiff’s
questions from her"follow-up email to‘Sollie, which had been forward to Curry; these

.'

questions included`wheth'er the Plaintiff had been-switched to a different audit team, or if

Page 16 of 66

i

Case"1:18-cV-01933-Cl\/|A-`STV' Document 41 Filed 11/16/18 USDC Colorado Page 22 of 71

1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint l Filed 10/22/ 18
the Plaintiff would still be required to work closely with'Conklin, and if-.the issue had
been appropriately addressed lnstead, Curry made a general statement,_ saying that
there would be “...no changes to [the Plaintiff’s] work assignments or the opportunities
[she would] be provided in [her] new role.” in response to the Plaintiff’s request to view
Defendant BKD’s discl'imination policy, Curry instructed the Rlaintiff to view the
company’s “Anti-Harassment Policy,” which she attached to the email.

44. On August 25, 2017, the Plaintiff responded with a short email saying that
she was happy to have been assigned to a new buddy, and that she would contact
Curry if she had any further questions.lThe Plaintiff was concerned though, because the
issue had been escalated without her knowledge to.Defendant BKD’s Headq\iarters
office, and Sollie hadhnever responded to her follow-up email. Curry had also responded
unexpectedly and`was vague in her, response and ex‘planation. Curry had not made any
other decisions regarding the matter, other than closing the matter, and, so, this meant
that no further action was taken regarding the situation, other than contacting the
Plaintiff to inform the Plaintiff that they\had conducted a`high-level investigation with no
differing circumstances and had closed the matter. l

45. Later that day, on August 25‘, 2017, Plaintiff Westby sent Ciirry another
email, asking for more clarity in her response.'Curry did not clearly respond to the
majority of questions that the Plaintiff had asked Sollie in her follow-up emails from
August 15, 2017, and from August 21, 2017, which had been forwarded to Curry, She
asked Curry if it was okay for employees to maintain\piiblic posts on their Facebooks
that were discriminatory or racist. She also asked Curry`to clarify whether they had

determined that Conklin’s actions were not discriminatory. The Plaintiff indicated that

Page 17 of 66

Case 1:18-cV-01933-Cl\/|A-`STV Document 41 Filed '11/16/18 USDC Co|`qrado Page 23 of 71
1:18-cv-01§33-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

the Facebook post was still publicly displayed She also asked again if she had been"
assigned to a different audit team. The Plaintiff continued to communicate in a
professional manner.

46. On August 28, 2017, Curry responded by email, telling the`Plaintiff to refer
to the company’s policy`to determine whether the issue was a discriminatory issue. She,
then, copied and pasted a part of her first email, saying again that they conducted an
investigation and closed the investigation She said she believed she “...answered~the
team/assignment question in [her] first ema`il as well.” Shel however, provided a vague
response in her first email from August 25, 2017. Lastly, she reiterated the fact that the
Plaintiff had been assigned a new buddy and that there were “...no changes to [the
l5laintiff’s] work assignments _or the opportunities [she would] be provided in [her] new
role.” This response though, did not clearly answer the questions the Plaintiff had about
her team assignment and the company’s resolution The Plaintiff later learned in Wolfe’s
job'withdrawal letter, that the Plaintiff would still be working closely`with,Conklin,
because they remained on the same audit team. Curry never clearly articulated this
though and seemed to be exacerb`ating the issue in her attempt and Defendant BKD’s
ongoing attempts to retaliate against.Plaintiff Westby for sending the informal
discrimination complaint.

47. On August 28, 2017, the Plaintiffresponded to_ Curry’s email. The Plaintiff
asked if there was anyone else she.,could speak to about the situation and was implying
that she would like to speak to the company’s EEO Coordinator. The Plaintiff had found
an outdated discrimination policy 'for the company online, which listed Nicole Painter as

the EEO.Coordinator. Th'e Plaintiff wonder'ed why the EEO Coordinator did not initially

Page 18 of 66

Case 1:18-cV-`01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado Page 24 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

respond, and feared based on Curry’s communications and the Defendants actions
that they may not have.been handling the situation 'appropriately, and were attempting
to retaliate against her. |n addition, the Plaintiff feared that Curry was implying that the
Plaintiff had violated the company’s policy. The Plaintiff also expressed concerns about
the Curry implying that the issue may not be discriminatory under BKD’s policyz

48. On August 29, 2017, Curry responded to the Plaintiff’s email in a manner
that made the Plaintiff fear for her job. Curry made threatening statements regarding
Plaintiff Westby’s employment status and job offer. Curry started her email by stating, “lt
is unfortunate you interpreted my communication with you to indicate your violation of
BKD policy. Let me reassure you that is not correct.” in this statement, which was made
about seven days before Plaintiff Westby’s job offer\was unlawfully revoked, Curry told
Plaintiff Westby that the Plaintiff had not violated any of the company’s policies She
went on to say that employee investigations are confidential and that they were unable
to share any further information about the matter. She copied and pasted a part of her
first email again, for a third time, saying an investigation was conducted and the matter
was closed; also, that the Plaintiff’s work assignments and opportunities had not
changed Lastly, she ended h“er email by`stating, “Our employment offer to you still
stands and we look forward to you joining our firm and growing your career. ii you
conclude you do not wish to join our firm, we ask that you let us know at your earliest
convenience We invest significant resources to help ensure a successful start for all'of'
our new hires and need to make appropriate arrangements in the event you choose not
to join BKD." The Plaintiff became even more concerned, because of Curry’s

statements about the Plaintifl"s employment status and believed that Curry was

Page 19 of 66

” Case 1:18-cV-019`33-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado Page 25 of 71
f

1:18-cv-01933-SW-CMA’ P/aint/ff's‘Motion to File an Ainended Complaint `Filed 10/22/1"8

attempting to retaliate by indicating that the Plaintiff’s employment offer was at risk,
because the Plaintiff continued in her attempt to ensure that the discriminatory issue

had been resolved and that she would not`have to work in a hostile‘work environment.

The Plaintiff had only indicated that she was worried about the issue escalating The 2
Plaintiff never stated and never indicated in these communications that she did not want 1
to'work for BKD.

a 49. On August 30, 2017, the Plaintiff responded to Curi'y’s email. The Plaintiff
indicated that she was more concerned about the situation, because of Curry’s
response She said she was unsure of why the companny EEO Coordinator had not
responded instead,lor, initially. The Plaintiff indicated that she thought that the company
may have been violating her 7itle Vll rights a’nd, also, that she wanted to try to resolve
the matter in civil, or informal, way. Additionally,' the Plaintiff expressed her concerns
about Curry’s request to have the Plaintiff inform the company if the Plaintiff`decided
shepn_o longer wanted to work for the company. Plaintiff Westby explained that ,she
thought that it was absurd to assume that she wanted to decline her job offer over this
issue of discrimination especially because she had ~had the job offer,_for ten mo_nths at
that point, she had been out of school for about feur months and she was fully prepared
to start working fo`r Defendant BKD in only a couple of weeks She also stated that she
would incur a majoi' loss if she declined her job offer. Plaintiff Westby, also, clearly
stated that she would like to work for Defendant BKD. She said though that she was
tilghiy concerned because it seemed,as though the company were trying to get her to

decline her job offer, or that they were putting her job at risk, because she had filed an

informal discrimination complaint. Lastly, in response to Curry’s question about whether

Page 20 of 66

Case 1':18-cV-01933-'Cl\/|A-STV Document 41 Filed 11/16/18 ` USDC Colorado Page 26 of 71

1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

§

she would be showing up'to work on her start daie, Plaintiff Westby made a statement,

and believed she was stating the obvious by'indicating that she planned on starting on

September 20, 2017 if her job offer continued to stand, as Curry said it did in her prior

email. She, also, stated that she would exercise her Title Vll rights if the discriminatory

and harassment issue/s persisted

j 50. On September 1, 2017, Curry'called the Plaintiff for the first time and left ab
voicemaii at 7:40 a.m. This was even after shea was aware that the Plaintiff had asked
Sollie to communicate about the issue byemail instead of by phone. She left a voicemaii
asking the Plaintiff to call her back to discuss the discrimination issue over the phone.
She also responded by email at 7:55 a.m. and urged the Plaintiff to speak‘with her over
the phone. She asked the Plaintiff to either call her, or to provide her with a time that
she would be available to speak. l

51. The Plaintiff responded by email on Saturday, September 2, l2017 at 12:45
p.m. and stated that she was not comfortable with speaking over the phone and asked
to speak with BKD’s EEO poordinator.

52. (On September 5, 2017, Curry contacted the Plaintiff by phone for a
second time, and left a second voicemail, even after thePlaintiff had asked several
times to communicate through email about the situation She also responded by email.
She called the Plaintiff again at 2:06 p.r,n and left another voicemail. She, then, emailed
the Plaintiff at 2:1_3 p.m. saying thatlshe'was following upon her voicemaii She
informed the Plaintiff for the first time that shé‘was the‘EEO Coordinator for BKD and

l demanded that the Plaintiff'speak‘torher over the phone about the discrimination issue,

because she believed that the Plaintiff misunderstood her emails The Plaintiff though

Page 21 of 661

§

jv"

Case‘"1:18-bV-01933-Cl\/|A-STV Document 41 Filed11/16/18 U`SDC Colorado Page 27 of 71

1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

believed that the Curry was harassing her at this point. Curry scheduled what seemed
to be a mandatory Skype meeting for me to attend the next day on'September 6, 2017
at 9:00 a.m. Missouri time, or 8:00 a.m. Colorado time.‘ln this meeting, she also wanted
the Plaintiff to speak with Julie Cummings, the Chief HR Mana`ger for BKD, also in the
Missouri office. 1

53. On September 5, 2017 the Plaintiff responded to.Curry’s call and email by

f email at 3:14 p.m., or about an hour after she sent her email. The Plaintiff said she was

unsure of why she did not inform me sooner that she was the EEO Coordinator. She,
again, stated that she was not comfortable speaking ove`r the phone with her about the
discrimination iss_ue. T¥he Plaintiff also said that she would like to “seek other options" to’
resolve the matter, because she was “...highly concerned that this issue would have a
major negative effect on my future work opportunities.”

54. On September 5, 2017, Curry responded to the Plaintiff by email about 4
hours later at 6:55 p.m., and, again, tdld the Plaintiff that she needed to speak to her
and Julie Cummings because she said the Plaintiff misunderstood her emails. She said w
her and Julie would plan on speaking to me on Skype at 9:00 a.m. their time` on
September 6. The Plaintiff believed she had understood Curry’s emails and that Curry
were attempting to retaliate by threatening her job offer.

55. On September 5, 2017, the Plaintiff sent Cur_ry a detailed email outlining
all of her concerns about the situation, even though“the Plaintiff had planned on not
responding, because she feared that Curry and Defendant BKD were trying to retaliate
by putting her job offer at rlsk. Sihe feared though that if she did not respond, the

Defendant would also take adverse actions.against her, so she responded in an attempt

Page 22 of 66

Case 1:18-cV-01933-Cl\/|A-STV Document 41 Filed '11/16/18 USDC Colorado Page 28 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Am`ended Complaint y Filed 10/22/ 18

to prevent them from escalating the situation even more. Lln the Plaintiff’s email, she
stated that she was unsure of what they wanted to discuss over the phone, considering
that they had repeatedly told her that they believed that issue was appropriately handled
and the case was closed The P'laintiff said that although she thought she should seek
other options and should speak to an attorney at that point,-she'wouldspeak to
Bebecca and Julie on Skype, and attempt to explain her thoughts m`ore clearly and in
more detail to ensure that they would have a productive Skype conversation The
Plaintiff, then, explained in detail why she thought they were violating her rights under
Title Vll and why she thought she needed to seek other options to resolve the matter.
Plaintiff Westby informed them that she would not be available to speak"on September
6, 2017 as Curry had requested but would be available on September 7 after 1:00 p.m.

56. On September 6, 2017,`at 7:49 a"`.‘m., Colorado time, Curry contacted
Plaintiff Westby stating that she had cancelled the Skype meeting between her, Julie
Cummings, and the Plaintiff that she had scheduled fo'r 8:00 a.m., and said they would
be unable to meet on the day that she suggested She said she' would get back to the
Plaintiff with a different time to meet, but that was the last time Curry contacted the
Plaintiff.

57. Eight hours later, at 4:00 p.m.“, on September 6, 2017, exactly two weeks
before the Plaintiff’s start date, and‘after about a four-week“ investigative and resolution
process the Chief Risk Officer, Mike Wolfe, who was also loc`atedv in_ the Springfield,
l\llissouti headquarters office, contacted Plaintiff Westby via email, stating that he and
Defendant BKD had revoked the Plaintiff’s job offer over, mainly, her communications

which were protected communications with Curry. The Plaintiff believes that this

Page 23 of 66

Case 1:18-cV-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado `Page 29 of 71
1:18-cv-01933-S`l'V-CMA P/ainti)j"s Motion to File an Amended Complaint Filed 10/22/18

reasoning was a pretext for discrimination and that this materially adverse employment
action was taken as a means to retaliate against the Plaintiff,for“filing the informal'
discrimination complaint and for`seeking further clarification on the matter. '

58. On October 5, 2017, the Plaintiff filed an official complaint with the EEOC
against Defendant BKD for discrimination and retaliation in violation of Title Vll of the
Civil Rights Act.

59. On February 5, 2018, the Plaintiff attempted to file an additional retaliation
charge in this case against Defendants BKD, et al, with the'EEOC; however, the charge
was never added The Plaintiff believed that the Defendant had continued to engage,_,in
retaliatory behavior, such as witness intimidation and blacklisting, because the Plaintiff
was denied accounting jobs that she had applied for and was qualified for, but was
denied,l even though these jobs were with much smaller accounting firms The Plaintiff
continues to suffer irreparable harm.

60.* On May 1, 2018, the EEOC sent Plaintiff Westby a Right-to-Sue letter
after the Plaintiff did not respond to Defendant BKD’s response to the EEOC claim.

61. On July 30, 2018, the Plaintiff filed a civil action in Federal Court in the

U.S. District of Colorado.

l l Page 24 of 66

Case' 1518-cV-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado Page 30 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/18

2 Vl. CLA|MS FOR REL|EF

FlRST .CLA|M FOR RELlEF
Retaliation (Harassment, Failure to Hire, and Termination of Employment) in Vio|ation of
Title Vll of the Civil Rights Act of 1964, as amended

42 u.s.c. § 2000e-3 (a).6

62. Plaintiff Westby incorporates by reference as if fully set forth herein the
allegations contained in paragraphs 27 through 61, above, but will also reiterate most of

those facts in more detail here.

A. General Legal Authorities and Standards for Title Vll

..

Reta|iation

63. Section 704 (a) of Title Vll, as amended 42 U.S.C. § 2000e-3 (a), 'makes it
unlawful for employers to discriminate and retaliate against employees who engage in
protected opposition or participation activities This section states that it is unlawful to
“discriminate” against employees “...because he [or she] has opposed any practice
made an unlawful employment practice by this subchapter, or because he [or she] has
made a charge, testified assisted or participated in any manner in an investigation
proceeding, or hearing under this subchapter.” The Plaintiff will show in this'claim that
she has established a prima facie case of Title Vll retaliation in~violation of this

provision against Defendant BKD under the “opposition" clause, but would like to ask

 

Page 25 of 66

Case 1:18-cV-01933-Cl\/|A-STV Docurrlent 41 Filed 11/16`/18 USDC Colorado Page 31 of '71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18 2

the Court, respectfully, to also consider the retaliation clairn under the “participation"
clause, as explained below. l

64. To establish a (prima facie) claim of retaliation under Title Vll, the Plaintiff
must show that she meets the requirements of t'he Title Vll retalation elements which
include that: (1) [she] engaged in` activity protected by Title Vll;'(2) an adveise
employment action occurred; and (3) a causal connection between participation in thew
protected activity and the adverse employment action |d. at 713- 14. (citations omitted).
Gagnon v. Sprint Co_rp., 284 F.3d 839, 850 (8th Cir.), cert. denied ,537 U.S. 1001 ,’123
S.Ct. 485, 154 L;Ed.2d 396 (2002); see Sowell v. Alumina Ceramics, lnc., 251 F.3d 678,
685 (8th Cir.2001); Buettner, 216 F.3d at 713-714.

65. in addition to these requirements the plaintiff must show thet_ a
reasonable person could believe that the alleged incidents would violate Title Vll’s
standard Clark County Sch. Dist. v. Breedenr 532 U.S. 268, 271, 121 S.Ct`. 1508, 149
L.Ed.2d 509 (2001)”. Soto v. Jo'hn Morrell & Co. 285 E.Supp.2d 1146, 1176
(N.D.lowa,2003). See also,,Fortner\'/. Ameritech Corp. 50 FedApvpx. 187, 188-189,
2002'WL 31379880,*2 (6th Cir.l\/lich. 2002)(“ln order to establish a prima facie"case of
retaliation the plaintiff must prove that: “(1) he engaged in activity protected by Title Vll;
(2) the exercise of his civil rights was known to the defendant; (3) thereafter, the
defendant took an employment action adverse to the plaintiff; and (4) there was a
causal connection between the protected activity and the adverse employment action.."
i\iguyeniv. city of cieveiand, 229 F.3d 559, 563 (eih cir.2000). l

66. Once the plaintiff establishes a prima facie case of retaliation the burden

shifts to the defendant to produce “some legitimate, nondiscriminatory`reason” for the

Page 26 of 66

Case 1:18-cV-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado `Page 32 of 71 '
1:18-cv-01933-STV-CMA Plaintiff’s Motionto File an Amended Complaint ' Filed 10/22/ 18

adverse employment action.- Texas Dep’t of Community Affairs v. Burdine, 450 U.S.
:248, 253, 101 S.Ct. 1089, 67 L.Ed.2d 207\(1981) (quoting McDonnell Dou`glas Corp. v.
Green, 411 U.S. 792, 802, 93 S.Ct. 1817,` 36 L.Ed.2d 668 (.1973)).

67. lf Defendant BKD is able to proffer a nondiscriminatory reason for the
adverse action, the burden shifts back to Plaintiff Westby to produce credible evidence"

o

that the reason offered by the Defendant is aqmere pretext for unlawfuiretaliation
Burdine, 450 U.S. at 253; McDonnell Douglas 411 U.S. at 804.”)

68. 1if the Plaintiff is able to show in this claim that she has a prima facie case
of retaliation the Courts should MOVEl to have the Defendant BKD respond according
ta the burden-shifting,framework of MéDonnel/-Doug/as Corp. v. Green, 411 U.S. 792,

l ‘802-04 (1973).7

69. Also, Plaintiff Westby would like to ask the-Court, respectfully, to consider
the following legal analysis when determining the plausibility of her Title Vll retaliation
claim against Defendant BKD, which explains that she does not need to prove matters
without a doubt, or at a great length, in this phase of the legal process

l

a. “According to an August 2'7, 2015 article posted by Gallo Vitucci Klar, LLPS, “ln

 

71‘i/-lntonia v. Sygma Network, lnc., 458 F.3d 1177, 1181 (10th Cir. 2006) (Title Vll and 42 U.S.C.
§ 1981 retaliation claims analyzed under McDonnell Douglas); Danie/s v. United Parce/ Serv.,
lnc., 701 F.3d 620, 638 (10th Cir. 2012) (ADEA retaliation claim analyzed under McDonnell
Douglas); Flode// v. Objective interface Sys., lnc., No. 14-CV-01667-l\/|SK-MJW, 2015 WL '
5728770, at *8 (D. Colo. Sept. 30, 2015) (CADA retaliation claim.analyzed under McDonne//
- Douglas); Fdster v. Mountain Coa/ Co., LLC, 830 F23d 1178, 1186-87 (10th Cir. 2016) (ADA
retaliation claim analyzed under McDonnell ‘Doug/as).
8 http://www.gvlaw.com/news/plausibility-pleading-standard-for-title-vii-discrimination-cases-
ciarified-and-eeo-directo'rs-own-complaints°-of-discrimination-found-’to~be-protected-activity

\

Page 27 of 66

Case' 1:18-cV-01933-Cl\/|A-STV Document41 Filed 11/16/18 USDC Colorado` Page 33 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File` an Amended Complaint , Filed 10/22/ 18

a decision earlier this month, the Second Circuit reinstated disparate treatment
and retaliation claims/filedby a'former New York City, Administration for
'Children’s Services (“ACS”) Director of its Equal Employment Gpportunity
Office and held that a plaintiff at the pleading stage “does":not need substantial'
evidence of discriminatory intent” but rather “gets the presumption of
discriminatory intent." L~ittlejohn v. City of New York, No. 14-1395-CV, 2015
WL 4604250 (2d Cir. `Aug. 3, 2015). The District Court granted defendants
12(b)(6) motion to dismiss in its entirety on the grounds that she failed tot
adequately plead her discrimination claims."
b. “ln the opinion the Second Circuit closely examined the pleading standards
jfor Title Vll discrimination claims and clarified ithat, at the pleadings stage, the
plaintiff does not have to show an ultimate prima facie case of discrimination
and gets the benefit of g temporary presumption such that the pleadings must
be viewed in the light of most favorable to plaintiff “The plaintiff cannot
reasonably be required to allege more facts 'in the complaint than the plaintiff
would need to defendant’s motion fot'su"mmary judgment made prior to tiie
defendant’s furnishing of a non-discriminatory justification.” q
c. “Signif`icantly, the CircuitrCourt held that a Title Vll plaintiff satisfies the FRCP
8(a)(2) notice pieading standard of “p/ausibi//'t)/’ under the Supreme Court’s
lqba| decision simply by alleging the prima facie elements of her case.”
d. “ln lqbal, the Supreme Cdurt said that a plaintiff alleging discrimination must

plead “enough facts to state a claim to relief that is plausib/e__on its face.”

Ashcioft v. lqbal, 556 U.S.662, 697 (2009). Looking to the “quartet of cases”

Page 28 of 66

Case 1:18-cv-01933-Cl\/|A-STV Document 41 Filed 1111'6/18 USDC Colorado Page 34 of71

1:18-cv,-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

70.

led by McDonnell Douglas v. Green, 41.1 U.S. 792 (1973) as well as
Swierkiewsicz v. Sorema, NA, 534 U.S. 506 (2002) and Ashcroft v..|qbal, 556
U.S.662`(2009), the Second Circuit held that the lqba| requirement of

“plausibility” applies to Title Vll complaints of employment discrimination but

tdoes not affect the benefit to plaintiffs ofthe lVchcnnell framework for burden-

shifting between parties", including the temporary presumption in plaintiff’s
favon” y '
“The Circuit Courtthen considered ‘. . .what, in the \,Title Vll context, must be
plausibly supported by factual allegations when the plaintiff does not have
direct evidence of discriminatory intent at the outset.’ The court explained,
‘absent direct evidence of diserimination, what must be plausibly supported by
facts alleged in the complaint is that the plaintiff is a member of a protected
class, was qualified, suffered an adverse employment action, and has at least
minimal support for the proposition that the employer was motivated by
discriminatory intent. The.facts alleged must give plausible support to the
reduced requirements that arise under McDonnell Doug/as in the initial phase
of Title Vll litigation. The facts required by |qbalto be alleged in the complaint
need` not give plausible support to the ultimate question of whether the
adverse employment action w`as attributable to discrimination. They need only

give plausible support to a minimal inference of discriminatory motivation.”

Plaintiff Westby asks, respectfully, that the Court uses this analysis of

plausibility to determine whether she meets the plausibility standards, based on a

“...minimal inference of discriminatory motivation.” Although she does believe that she

Page 29 of 66

"!

Case` 1:18-cv-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado Page 3"5 of"71

1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

il

has,stated her claim properly to show the discriminatory“motivation,~it may be necessary
'to prove this further in trial, upon discrovery. t
71. Next, the Plaintiff would also like to ask the Court, respectfully, to consider
her Title Vll retaliation claim under the “opposition” and the “p`articipation” clauses, as
explained in the following paragraphs.
a. By sending an informal, internal discrimination complaint via»email on`
August 10, 2018 to the company’s Human Resources Managers, Sollie and
Christine Felke, and by complaining about harassment, among other"issues
that developed aftei' she sent her initial complaint: Plaintiff Westby engaged
in protected activity, including opposition2 and, according‘to the new 2016
EEOC guidanceg, participation
b. Her protected activity may also be construed as a participation activity,
because the"EEOC and several courts now consider internal discrimination
complaints to _be a participation activity, as well as an opposition activity. For.
example, the EEOC guidance states, in Section ll (A)(1) (par.5):
i. “Although ccurts often limit the participation clause to administrative
charges or lawsuits filed to enforce rights under an EEO statute, and
instead characterize EEO complaints made internally (e.g., to a
company manager or human resources department) as "opposition10

the Supreme Court in Crawford v. Metropolitan Government of

 

9 EEOC"Enfor`cement Guidance on Heta/iation and Related issues - Notice Number 915.004 - Aug. 25,
2016 -Sections ll (A) (1)"& (2)
1° See, e.g., Townsend v. Benjamin Enters., lnc., 679 F.3d 41, 49 (2d Cir. 2012) (ruling that the

participation clause includes participation in internal investigations o`nly after a charge has been filed)

Page 30 of 66

Case 1:18-cv-01933-Cl\/|A-`STV Document 41 Filed 11/16/18 USDC Colorado " Page 36'of 71
“ 1:18-cv;01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

Nashville & Davidson County explicitly left open the question-fof
whether internal EEO complaints might be considered "participation" ‘
as `well".

ii. The Commission and the Solicitor General have long'taken` the view
~»that participation and opposition have some overlap, in that raising
complaints, serving as a voluntary or involuntary witness, or otherwise
participating in an empioyer‘s internal complaint or investigation
process, whether before or after an EEOC or Fair Employment
Practices Agency (FEPA) charge has been‘filed, is covered under the
broad protections of the participation clause, although it is also covered
as "opposition." 12

iii. The plain terms of the participation clause prohibit retaliation against
those who "participated in any manner in an investigation, proceeding,
or_hearing" under the statute, 42 U.S.C. § 2000e-3(a) (emphasis

added). As courts have observed, these‘statutory'terms are broad,

 

11 555 U.S. 271, 280 (2009).
12 See Brief of the EEOC as Amicus Curiae in Support of Appellant and in Favor of Reversal, DeMasterS

v. Cari/ion Clinic,796 F.3d 409 (4th Cir. 2015) (No. 13-

2278), https://www.eeoc.dov/eeoc/litioation/briefs/demasters.htm|; Brief ot`the EEOC as Amicus-Curiae in
Support of Appellant and in l£avor of Fleversal, jTownsend v. Benjamin Enters., lnc., 679 F.3d 41 (2d Cir.
2012) (No. 09-0197-cv(L)), https://www.eeoc.gov/eeoc/litigation/briefs/townsend1.txt; Brief of the EEOC
as Amicus Curiae in Support of Suggestion for Rehearing En Banc, C/over v. Tota/ Sys. Servs., lnc., 176
F.3d 1646 (11th Cir. 1999) (No. 97-9229); Brief for the United States as Amicus Curiae Supporting
Petitioner, Crawford v. Metro. Gov’t of Nashville & Davidson Cty., 555 U.S. 271 (2009) (No. 06-

1595), httQ://www.`|ustice'.gov/osg/brief/crawford-v-metrogolitan-govt-nashville-amicus-merits.

Page 31 of 66

’Case 1:18-cv-01933-C|\/|A-STV Document 41' Filed 11/16/18" USDC Colorado Page 37 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint` Filed 10/22/ 18

unqualified,`and not expressly limited.to investigations conducted by
the EEOClS...”

72. Although Plaintiff Westby believes she meets the requirements un'der the
“opposition"’ clause of the Title Vll retaliation provision and can show that_she
“reasonabl`y believed” that they violated Title Vll standards, she would, respectfully, like
to ask the courts to also consider‘her Title Vll retaliation claim under the "participation"
clause, as well, based on the EEOC Gu_idance noted in, the above paragraphs She also
believes that by showing that she meets the requirements of the elements under the
“opposition" clause, that she alsb meets the requifements_ under the “participation”
clause, main|y, because the EEOC Guidance indicates that her informal complaints to
hertemployer, Defendant BKD, were protected communications under both clauses and
the requirements under the “opposition" clause are the same as the requirements under
the "participation" clause, but with one more stringent requirement, to demonstrate that
the employer/agent acted with discriminatory motive or animus.

73. The participation;clause, according to the EEOC G'uidance, has broader
protections:

a. “The participation clause applies even if the underlying allegation is not

meritorious or was not timely filedl“." This is not to say that the Plaintiff’s

 

13 Merritt, 120 F.3d at 1186 (reasoning that "[t]he word ‘testified"is not preceded_or followed by any

restrictive language that limits its reach" and it is followed by the phrase 'Fin any manner,“ indicating its
intended broad sweep); United States v. Wi/des, 120 F.3d 468, 470 (4th Cir. 1997) (reasoning that the
statutory term "'any' is a term of great breadth").

14 "lt is well settled that the participation clause shields an employee from retaliation regardless of the

merit of his EEOC charge." Sias v. City Demonstration Agency, 588 F.2d 692, 695 (9th Cir. 1978)

Page 32 of 66

Case 1:18-cv-01933-Cl\/|A-STV Document 41 Filed 11/16/13 USDC Colorado Page'38 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/18

» allegations were not meritorious or not timely filed but is referenced to
emphasize the differences (alnd similarities) between the participation and
opposition clauses. l

b. Also, “The Commission has long taken the position that the participation
clause broadly protects EEO participation regardless of whether an .
individual has a reasonable, good faith belief that the underlying allegations
are, or could become, unlawful conduct15 ...ln contrast to the opposition
clause, which protects opposition to practices "made . . . unlawful" by the
statute, and therefore requires a reasonable good faith belief that conduct
potentially violates the law, the participation clause protects participating "in
any manner in an investigation, proceeding, or hearing" `under the statute.

42 u.s.c. § 20009-3(a)

B. Genera§l Summary of Plaintiff’s Retaliation Title Vll Retaliation

Claim

74. The Plaintiff made informal and formal complaints to Defendant’s agents
and employees opposing Defendant’s unlawful, discriminatoryemployment issues g

based on race, harassment and retaliation, and in an attempt to prevent the issue of a

 

(citing Pettway v. Am. Cast iron Pipe Co., 411 F.2d 998, 1004-1007 (5th Cir. 1969)); See also Johnson v.
Univ. of Cincinnati, 215 F.3d 561, 582'(6th Cir.'2000).

15 See, e.g., Brief of the EEOC as Amicus Curiae Supporting the Appellantz His/ey v. Forditam Univ., No.
01-7306 (2d Cir. filed Aug. 21, 2001), https://www.eeoc.qov/eeoc/litioation/briefs/rislev.txt (arguing that
"Title Vll prohibits an employer from retaliating against an employee for filing a charge with the EEOC
without regard to whether the employee reasonably believed that the actions challenged in the charge
violated Title Vll")

Page 33 of 66l

Case"1:18-cv-01933-Cl\/|A-STV Document 41 Filed 11/16/18' USDC Co`|orado Page 39 of 71
1:18-cv¢01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Fi|'ed'lO/Z.Z/ 18

potentially having to work~in _"a hostile work environment arising.

75. Because of Plaintiff Westby’s complaints, which Responsible Management
Officials were aware of, Defendant BKD’s agents andemployees took materially
adverse actions against the Plaintiff, including, but not limited to, intimidating her and
harassing her throughout the investigative and__ resolution process, failing to hire her,
and terminating her employment with the company.

76. The Plaintiff was subjected to harassment by Defendant’s agents and
employees, including Sollie and Curry, because of her race, halt-Asian and half-
Caucasian, and her informal complaints about the discriminatory employment issues.

77. De`fendant*BKlD"s adverse actions constituted retaliatory workplace
harassment ,

78. Defendant BKD"s retaliatory actions were sufficient`to deter a reasonable
person from engaging in protected activity under Title Vll.

79. As a direct, legal and proximate resu|t'of Defendant BKD’s retaliation,
Plaintiff Westby has sustained, and will continue to sustain, economic andemotional
injuries, resulting‘ in damages in an amount to be proven at t`rial:

80. ;fhe Plaintiff has had'a difficult time finding a comparable job in
accounting. She, recent|y, had obtained a job working for minimum wage.pluS tip_S; but
is currently unemployed, as she has been since her job offer was revoked in September
of 2017, and has been unemployed for about over a year now . She was unable to wo_rk
for the past year, since"her"job offer was revoked, for several reasons, mainly because
she believes she has`been blacklisted by the public accounting community in. Denver,

and she has had to devote a lot of time to` this'employment discrimination case. Also,

Page 34 of 66

\-

Case 1:18-cv-01933-Cl\/`|A-STV Document 41 Filed 11/16/18 USDC Co|'orado Page 40 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint v Filed 10/22/ 18

the Defendant’s adverse action has made it difficult for Plaintiff Westby to regain
employment in a similar field, because the Plaintiff had graduated four months prior and
did not have the same resources, such as recruiting:networkis and events to,attend, as
she did while.~in scho`ol. The Plaintiff has also been subjected to extreme emotional
distress because of the Defendant BKD’s actions and her accounting career has been
permanently damaged. The Plaintiff’wil| now likely have to change her career path and
obtain her PhD to mitigatel thesedamages, or to salvage her accounting education and
any potential to develop a career in the field of.accounting.

81. Defendant’s agents and employees’ unlawful conduct was not welcomed
by the Plaintiff.

82. Defendant BKD’s agents’ and employees’ conduct was undertaken
because of the Plaintiff’s race, half-Asian, and because of her informal complaints about
employment discrimination and retaliation in violation of Title Vll.

183. The conduct was so severe or pervasive that reasonable persons in
Plaintiff’s positions would find Defendant BKD’s agents’ actions towards the Plaintiff to
be hostile or abusive, and a means of retaliation.

l 84. The Plaintiff believed her work environment would become hostile or
abusive as a result of Defendant’s‘agents’ and employees’ conduct and argues that the
situation did become a hostile situation and resulted in the Plaintiff’s job offer being
revoked ,(an adverse action).

85. ' Plaintiff Westby engaged Ain protected opposition and participation under
this section of the law when she sent an informal complaint to Defendant BKD’s Human

Resources Managers, Laura Sollie and Christine Felke, about a discriminatory

l

Page 35 of 66

Case' 1:18-cv-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC`Co|orado Page 41 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

employment issue, when she communicated with Curry from the headquarters office in
Missouri about the.discriminatory issue, and when she participated in Defendant BKD’s
internal investigative and resolution process

86. After sending this informal complaint, the Defendant BKD subjected‘her to
adverse employment actions ThePlaintiff was intimidated and harassed by 4Sollie and
Curry during the investigative and resolution process,*and her'job offer was revoked two
weeks before her start date, which was about four weeks after she sent the initial
internal complaint. Defendant BKD failed to hire her, because of her opposition, and
their reasoning for her job revocation was a pretext for discrimination. These adverse
actions would not have occurred if the Plaintiff had not engaged.in protectedactivity by

» sending this informal discrimination complaint. Other similarly situated individuals were
not subjected to this same type of treatment. Other new hires were not put into a -
discriminatory situation that had potential to escalate when they were assigned buddies
for training and their communications were.not as highly scrutinized ln addition, at trial,
more situations involving similarly situated individuals may arise.

87. Management level employees knew, or should have known, of the abusive
conduct. Plaintiff provided management level personnel with information sufficient to
raise a probability of race harassment and retaliation in the mind of a reasonable
employer. ’

88. Defendant BKD did not exercise reasonable care to prevent harassment in
the workplace based on the race and to prevent retaliation, and did not exercise
reasonable care to promptly correct any harassing behavior or retaliation that\did occur.

89. As a direct, legal and proximate result of the discrimination and the

Page 36 of 66

Case 1:18-cv-01933-Cl\i|A-STV Document 41 Filed 11/16718 ` USDC Colorado Page 42 of 71
1:18-cv-01933-SW-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

retaliation, Plaintiff Westby has sustained, and will continue to sustain, economic and
emotional injuries, resulting in damages in an amount over $75,000 to be proven at trial. k
90. Defendant BKD’s unlawful actions were intentional, willful,,rnalicious,
and/or done with reckless disregard to Plaintiff Westby’s right to be free from
discrimination based on race and .to be free from retaliation in violation of Title Vll of the
Civil Rights Act of 1'964. Plaintiff Westby has suffered emotional distress, resulting in
damages in an amount to be proven`at trial. Plaintiff Westby further seeks
compensatory and punitive damages and all other injunctive, declaratory, and monetary
relief available for retaliation violations of Title Vll, to»be proven at trial.
91. _Plaintiff Westby is entitled to reasonable attorneys’ fees and costs of suit,

if applicab|e'.
C`. Showing a`"Prima Facie Title V||¢ Retaliation Case

92. Plaintiff Westby will now show that she`meets each of the four elements
needed to establish a prima facie case of retaliation under`the legal standards noted

above in this Fii'st Claim (Section A - Legal Authority...) (parag`raphs 63 to 73)..,

C1. First Element - Protected Activity

93: The Plaintiff;meets' the first element requirement of showing that she
engaged in protected activity, for several reasons, under the “opposition" and

“participation” clauses of Title Vll.

94. Plaintiff Westby argues that she engaged in protected activity.when she sent

her initial discrimination complaint, when she communicated throughout the fouf`-week

Page 37 of 66

Case 1:18-cv-01933-Cl\/|A”-STV Document 41 `Filed 11/16/18 USDC Co|brado Page 43`of 71 .»¢ ’

1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

investigative and resolution process, and when”she complained about Defendant BKD’s
agents’ intimidating, harassing, and retaliatory behavior. These reasonings are further

explained below, but her claim is not limited to these reasons:

95. Plaintiff Westby read en the EEOC site in the “Harassment" se”ction16 early
on in the internal complaint process, that employees could and should attempt to prevent'
the violation of Title Vll laws before they escalate into hostile twork environments or more
serious discriminatory issues lt states, “Emp/oyees are encouraged to inform the harasser
directly that the conduet'is unwelcome and must stop. Employees should also report
harassment to management at an early stage to prevent its escalation.” The Plaintiff
argues that she reasonably believed that she was_` complaining of discrimination upon hei
initial complain, and throughout the entire internal, investigative and resolution process;
also, that she was engaging in protected activity, because she`was attempting to prevent
the discriminatory issue from developing into a more serious one. f `

96. ln her first internal discrimination complaint sent‘by email on August 10,
2017, to So|lie, HR in`Denver, and Felke, HFi in Colorado Springs, the Plaintiff engaged in
protected activity. j'he Plaintiff stated that she was concerned, because she h‘ad been
assigned to work with someone as a‘condition of her training who had publicly‘maintained
a Facebook post of an image that ‘she drew other Asian friend, Mary [5umm. The image
depicted an Asian woman in a racist and stereotypical manner, as a stick figure, with
slanted e'yes, making the “\f’ sign, and with straight black hair parted down the middle and,_7 v
also, included a stereotypical and racist phrase that is belittling and insultingto Asian

peop|e. The phrase, “l <3 (love) you long time,"' is insulting to Asian people because it

suggests that Asian peopledo not speak proper English and belittles those that have

 

l _
15, https://www.eeoc.gov/|aws/types/harassment.cfm

Page 38 of 66

Case` 1:18-cv-01933-Cl\/|A-STV Document 41 ' Filed 11/16/18 USDC Colorado Page 44 of 71`
1:18-cv-01933-SW-CMA Piaint/ff’s lt/iotion to'Fi/e an Am_ended Complaint Filed 10/22/ 18

accents; it also has negative sexual connotations that stereotypes Asian women. The
Plaintiff engaged in protected activity by'cor`nplaining,about this discriminatory Facebook

` post, which was publicly displayed'on Conklin’s Facebook where she indicated she was a
BKD employee and, also, maintained friends from work on her Facebook, making it'
appear to be an extension of the workplace, because the Plaintiff reasonably<believed that
this was a violation of Title Vll and could lead to further violations;'therefore, Plaintiff
Westby meets the conditions of the first element, because she filed an internal
discrimination complaint, which was!also protected activity.

xa. A reasonable person might conclude that the Conklin who maintained this

discriminatory post were or` might be racist, had unconscious bias, or that
she might engage in this type of behavior in the workplace. This
demonstrates that*the Plaintiff reasonably believed she was engaging in
protected activity; `

97.‘ The Plaintiff also engaged in protected activity when she complained about
being harassed and when s“he` communicated throughout the internal, investigative and
resolution process Between August 10, 2017 and September 6, 2017, Plaintiff Westby
continued to assert her Title Vll rights as she communicated with the Defendant BKD’s
agents and as they became more hostile towards her. For example, when Curry continued
to communicate in an intimidating manner and continued to call the Plaintiff after the
Rlaintiff had asked not to be called, harassing,the Plaintiff, the Plaintiff continued to assert
that she believed that her Title Vll rights were beirig violated and that she was concerned
that the issue would have a negative effect on her employment and her opportunities as

an employee, because they were harassing h`er and intimidating her. These statements

Page 39_ Of 66

'Case 1:18-c\/-01933-Cl\/|A-STV" Document 41 Filed 11/16/18 USDC Colorado Page 45 of 71

1:18-cv-01933-STV-CMA d Plaintiff’s Motion to File an Amended Cdmp/aint Filed 10/22/ 18

indicate that the Plaintiff reasonably beiievedthat they were continuing to violate Title Vll_

standards, such as thoseithat disallow harassment in the process, and retaliation, and that

she was engaging in protected activity,
t , 98. Also, by engaging in intimidating behavior, the Plaintiff believed that the;
company’s agents were continuing te discriminate against her,, implicitly becauseof her
race, in violation of Title Vll an'd‘her complaint. The Plaintiff believed it had developed into
an ongoing discriminatory~issue, and that the company would not have retaliated with
intimidation and harassment tactics, if the Plaintiff had_not complained,.or if the Plaintiff
were not of the Asian race. The agents of the company, Defendant BKD, were aware,thatl
the Plaintiff was complaining not only about the race-based discriminatory issue involving
the Facebook post and the assignment to work with Conklin who maintained and j
continued to maintain the post,'but,~= also, about the intimidation and harassment tactics
used by the HFt-personnel. These facts also demonstrate that the Plaintiff reasonably
believed that she was engaging in protected activity under Title \/ll and that the company
,vi/as violating her Title Vll rights

99. Overall, the\Plaintiff meets the first element necessary to establish a

retaliation claim under Title Vll, because she has shown that she engaged in protected
activities under the opposition and, participation clauses of Title.Vll when she: complained
about discrimination,_about the"potential for the discriminatory issue“to progress, and about
the harassing and intimidating, or retaliatory behavior, of Defendant l?_>"KD’s agents
throughout the four-week investigative and resolution process

C2. Second Element - Adverse Action

100. Plaintiff Westby meets the second element necessary to establish the

i

Page 40 of 66

Cas'e' 1:18-cv-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USD'C Colorado Page 46 of 71

4

1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

retaliation claim under Title Vll, because the Plaintiffcan prove that the employer tbok an
adverse action,

101_. The Plaintiff argues that several facts show that the action was adverse,
which include, but are not limited to: the circumstances that directly led to her firing, such
as the harassment by Curry; the fact that her employment was terminated; the causal
connection between the adverse action and -the protected activity as evidenced by Wolfe’s
reasoning; _the action reasonably deterred her from pursuing a legal claim; the action was
malicious; Wolfe"s inaccuracies and falsities in his reasoning for her firing indicate a pretext
for discrimination; she can establish temporal proximity based on the timing of their
adverse actions in relation to her complaint; Wolfe stated plainly that he fired her over her
(protected)_eommunicatione in a two-page letter; Plaintiff Westby communicated in a
reasonable manner; and more. .

102. This explanation is provided below:

103. Throughout the four-week investigative and resolution process, the
Defendant’s agents Sollie and Curry, were hostile towards the Plaintiff and harassed her,
as evidenced by their actions emails written comments and harassing phone calls noted
in the “Facts” section of this ‘complaint. Curry even ‘made threatening statements about the
Plaintiff’s"employment in emails This intimidating behavior shows that the Defendant
BKD’s agents.were threatening to take an adverse action, because other protected
activities and, nimp|icitly, because of her race,

104. The very fact that Plaintiff Westby’s employment was terminated (because of

her protected c'ommunications) indicates that Defendant BKD took an adverse action.

105. Wolfe’s reasoning indicates that there is a correlation between his decision

Page 41 of 66

Case'1:18-cv-01933-Cl\i|A-STV Document 41 Filed 11/16/18 USDC Colorado Page 47 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

to terminate the Plaintiff’s employment and her protected communications or that there is
a causal,connection?between these factors This causal connectien, but-for factor, also
shows that his decision was an adverse action. He stated that he believed that, based on
the Plaintiff’s (protected) communications throughout the internal discrimination
investigative and resolution process, mainly, with Curry, that`the_li’laintiff did not have the
communication skills necessary to be successful as an auditor at` BKD. Wolfe’s reasoning
proves that, but-forthe Plaintiff’s internal discrimination complaint,' the Plaintiff.would likely
not have had her job offer revoked". This correlation and but-for evidence also shows that
the Wolfe’s-action was an adverse action, because it would not have occurred if she hadn’t
complained and communicated her concerns about the discriminatory issue/s

106. Additionally, Wolfe’s action was adverse, because it would reasonably deter
a person from pursuing an EEOC claim,rbecause it caused the Plaintiff to no longer be
employed. The Plaintiff’s employment was negatively affected to an extreme level,
because of his adverse action and she was deterred from pursuing the case legally.

107. Also, Wolfe’s decision‘was clearly malicious Wolfe, being an experienced
accountant and familiar with the recruiting}process for auditors and those seeking jobs in
public accounting, also likely knew that by revoking the Plaintiff’s job,offer, he would ,
significantly reduce her ability to enter into the field of public accounting and wouldl.lmake it
difficult for herto find a comparablemjob/. By revoking her“-job offer, he ruined her auditing
cereer, and she must now likely enter,into a‘different field of accounting or pursue her
PhD.~Because the Plaintiff has shown that Wolfe’s intent was also clearly malicious she

further shows that Wolfe’s decision was an adverse action under Title Vll.
l

 

17

Page 42 of 66

vCas`e` 1:18-cv-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado Page 48 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

108. Furthermore, because Wolfe’s reasoning, which is evidenced in his
September 6, 2017 job withdrawal letter, refers directly to the discriminatory issue and the
Plaintiff’s protected communications Plaintiff Westby can show that this reasoning was a
pretext for discrimination and an adverse action-She believes that his reasoning, .
especially, indicates Wolfe’s and Defendant BKD’s maliciously retaliatory intent and serves
as evidence that the revocation of the Plaintiffs job offer was an adverse action under Title
Vll, because it also proves that “but-for" her informal discrimination complaint or protected
activities Defendant BKD would not` have revoked her job offer. Also, that the decision
was likely m'ade in an attempt to justify the discriminatory actions and as a pretext for
discrimination, because of the inaccuracies,and falsities of his reasonings For example,
Wolfe stated in his job withdrawal letter; t

a. “ The way you ha ve communicated with the company in this processi*ref/ects a l
communication style and personal approach inconsistent with how we'work a`t
BKD. Your emails reflect that you jumped to conclusions about others’
intentions and your emails repeatedly mischaracterized and misstated what
Rebecca Curry had communicated to you in prior e'mai/s. For example,
Fiebeoca assured you that you would work in the same group and do the
same kind of work as originally planned, but you claimed in your subsequent
emails-that we refused to give you that assurance.” Wolfe lists more reasons
as to why, he believed the Plaintiff’s (protected) communications`were
inappropriate and scrutinizes all of the Plaintiffs protected activities The
Plaintiff believes that her emails though, among,\other evidence, prove that her

communications were appropriate and reasonable; therefore, the Plaintiff can

Page 43 of 66

Case`1:18-cv-01933-Cl\/|A-ST\7 Document 41 Filed11/16/18 `USDC"C'o|"orado Page 49 of 71

1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint File`d 10/22/ 18

show that Wolfe’s action was adverse, because of the falsity, inaccuracies

.ri

.and exaggerations of his proffered.reason. Als‘o, because he revoked her offer

d

over protected activities

1

b. Wolfe also stated, “ We are not taking this action because of your report about
the Facebook post. We are taking this action because your conduct and
communications in response to Fi`ebecca Curry have caused us to conclude
that you will not be able to perform the duties of an Audit Associate in a
manner consistent with ourlexpect`ations' for that position.”

c. Plaintiff.Westby argues that these statements show the Court that Wolfe
revoked her offer over her reasonable, protected communications and that

they also indicate that Defendant BKD took an adverse action.

q

'109. To summarize, in regard to the above statements it is clear that Wolfe“
revoked`the Plaintiff’s job offer over her communications about the discriminatory and
retaliatory issues which the Plaintiff has shown were protected communications
Additionally, it is clear, because net all of his assertions are accurate Plaintiff Westby
did not jump to conclusions and`did'not mischaracterize _what.Curry said in~her emails
For example, he states that Curry told the Plaintiff she would work in thezsame group as
Conklin, btJt Curry never stated that (this is evidenced in their email communications).
That was the first time that they\had indicated to the Plaintiff that she would still be
required‘to work closely with Conklin: Because of the inaccurate statements and their
refusal to clarify this earlier on, ,the Plaintiff, also, believed that the discriminatory issued
was ongoing and`had the potential to escalate further upon her hiring,lbecauseit
seemed that the issue had not been fully resolved and that they were retaliating. Wolfe’s

statements clearly showthat there is a causal connection‘between Plaintiff Westby’s

l

l Page 44 of 66

,*~

Case' 1:18-cv-01933-'Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado Page 50 of 71

1:18-cv-01933-STV-CMA P/aintrff'$“Motion to File an Amended Complaint Filed 10/22/ 18

protected communications and potential race discrimination and Wolfe’s or Defendant
BKD’s, adverse employment action in violation of Title V.ll, and that Wolfe’s decision to
revoke Plaintiff Westby’s job offer wa‘s in fact an adverse decision.

110. ln addition, the Plaintiff argues that Defendant BKD’s or Mike Wolfe’s
reasoning and decision to revoke her job offer was pretext for discrimination, and,
therefore, an adverse action, because she did not engage in any inappropriate behavior
and communicated in a professional and reasonably manner, ’as required by the Title Vll.
provision, which states “The protection for opposition is limited, however, to those
individuals who act ‘With a reasonable gootdi faith belief that a potential EEO violation exists
and who act in a reasonable manner to oppose it.18” The Plaintiff__can prove in trial that she
communicated reasonably and ptofessionally during this process For example,'the h
Plaintiff can ‘show via email that she asked Curry if she had *violated' any of Defendant
BKD’s policies and if Curry was indicating that the Plaintiff was being reprimanded or that'*
the Plaintiff was at risk of being reprimanded. Curry responded to the Plaintiff by clearly
stating that the Plaintiff did not violate any of Defendant BKD’s policies This is one

_ indication that Wolfe’s decision was an adverse action, because lthe Plaintiff can show,
even more at trial, that Wolfe’s reasoning is inadequate and untrue. Based on the
circumstances the Plaintiff can prove at trial that Wolfe’s reasoning was a pretext for
discrimination and an adverse~action. l

111. Additionally, Plaintiff Westby` has evidence to,prove that she communicated
in a professional manner with the company for the ten months that she had the offer, and,
clearly, had and has adequate and even, exceptional, communication skills Wolfe stated
’in his job withdrawal letter that the Plaintiff’s offer was being revoked, also, because, to

paraphrase"and summarize, that he/they did not believe she had the communication skills

l

 

18 See EEOC_Enforcement Guidqnce on Retaiiution and Re/ated issues `- Notice Number 915.004 - Aug. 25, 2016 -
Sections ||(A) ~

Page 45 of 66

Case 1:18-cv-01933-QMA-STV Document 41 Fi|e`d 11i16/18 USDC Colorado` Page 51 of 71

1:18-cv-01933-S'l:V-CMA P/ointiff’s‘Motion to File an Amended Complaint j Filed 10/22/ 18

needed to perform the Audit Associate duties based on the Plaintiff’s communications
,,about the discrimination issue, her communications with Curry,~and because she did not
»answer the phone, Plaintiff Westby not only argues that she communicated reasonably,
because she maintained professionalism, but thatxshe gave the company ample

Westby complained rn a reasonable manner, and this rs evidenced by.her emails The
Plaintiff can show that Curry intended on retaliating and harassing her, because of
comments Curry made and the actions she took'. When the` Plaintiff refused to answer the
phone, it"was not because she did not want to resolve the issue or participate in the
process, but because she was trying to avoid»being harassed or retaliated against. The
Plaintiff believed that the agents of the company were threatening»her job offer, based on
their emails comments and actions and believed that they, or.that Curry, continued to
call her in an attempt to retaliate against the Plaintiff by either intimidating her, threatening
her job offer, or by attempting to engage the Plaintiff over the phone to induce her to
violate some sort'of policy, ‘or to allow them to accuse her of_a policy violation. Curry coutd
have easily responded by email but refused to do so. Curry seemed to continue-to
escalate the issue by refusing to answer the Plaintift”s questions and by seeming to
attempt to provoke the Plaintiff, but this only made the Plaintiff fear` for her jowb more and
become more concerned about the situation, which is evidence in their email
communications The Plaintiff’s refusal to answe'r*the phone should be considered as
protected activity, as well, because the Plaintiff=belteved that Curry was attempting to
violate her Title V|l rights even more, by continuing to harass her.`As mentioned in prior
facts the Plaintiff had asked Sollie to communicate via email rather than‘by phone and,
also, asked Curry several times but Curry continued to call. Overall, the Plaintiff argues

that Wolfe' s reasoning was not sufficient enough to support his decision to revoke Plaintiff

Westby’ s job offer and to breach the long-terrn employment contract over these alleged

/

Page 46 of 66

Case`1:18-c\/`-01933-C"l\/|A-ST\`/ Document41 Filed11/16/18 USDC"Co|orado` Page 52 of 71

1:18-¢':v-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

t‘communication issues”, especially, because the Plaintiff has shown that her
communications were reasonable and that she was well-qualified for the position. These
facts also support Plaintiff Westby’s claim, because they also show that Defendant BKD
took an adverse action. The Plaintiff was harassed and her job offer was threatened duringr
their investigative process Ultimately, her job offer was revoked in the midst of the
investigative and resolution process;

112. Next, by revoking the Plaintiff’s job offer two weeks before she was to etart
and four months after she had graduated _with her master’s degree; also, after she had the
offer for ten months the Defendant maliciously retaliated and ruined her accounting and
auditing career, making it nearly impossible for her to find a comparable job, because she
was out of school and low on resources Defendant BKD revoked her job offer right before
the hiring season and did so in a malicious manner~in an attempt to' prevent her from
pursuing the case legally. The maliciousness surrounding the decision to revoke the
Plaintiff’s job offer provides even more insight into the intent of the Defendant, because

‘ this decision clearly would deter a reasonable person frorn pursuing legal action, and it, '
'clearly, had a negative impact on the Plaintiff’s employment, because she no longer had a
job, and was put in a difficult position'to obtain other, comparable employment

113. Overall,`the Plaintiff meets the seqcond\element needed to establish a
retaliation claim under`Title Vll, because she has shown that the Defendant BKD took an
adverse action.

11`4. The Plaintiff also asks respectfully, that the Court‘deems Curry’s harassing
behavior to be retaliatory and a part of the adverse action.

115. Because,l overall, the Plaintiff can show that Wolfe’s rea`soning for revoking
her job offer is not satisfactory, and because the revocation of the Plaintiff’s.or an
employee’s, job offer is generally considered an adverse employment action, among these

other factors noted above, the Plaintiff a"sks that the Court deem Wolfe’s and’Defendant

,\

Page 47 of 66

Case 1:18-cv-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado Page 53 of 71

1:18-cv-01933-STV-CMA P/aintiff’$`Motion to File an Amended Complaint Filed 10/22/ 18

BKD’s actions of revoking her job offer to be adverse actions

C3. Third Element',- Causal Connection

116. Plaintiff Westby meets the conditions of the third element needed to
establish a retaliation claim under Title Vll, because she can show that there is a causal
connection between the adverse action taken by Defendant BKD and the protected activity -
based on the timing of the adverse action, on the statements and actions made to hereby
agents of the company that indicated their intent to retaliate, on the falsity of Wolfe’s
proffered reasons and more.

117. ln this case, the agents of the company'also claimed that her (protected)
communications were a reason for their decision to revoke her job offer (to take an
adverse action). These are direct indications that Defendant BKD took‘an adverse action
that was causal/y connected to the Plaintiff’s protected activity. The Plaintiff’s reasonings to
show that she has established a causal connection include, but are not limited to, the
statements within this section, which are described in the-following paragraphs

118. First, there is a causal connection because of the timing between the
protected activity and the adverse action. The adverse action, the job revocation, was
taken four weeks after she filed her initial, internal discrimination complaint, and while`they
were still in the resolution process She received the job withdrawal notice by email, sent
by Wolfe, just eight hours after she received an email from Curry, who said that she would
be getting baek to the Plaintiff to reschedule the Skype meeting with Curry and Julie
Qummings, Chief HR Officer. l-ler employment was terminated as a result»of the
discrimination investigation, which shows that there is a causal connection due to the
temporal proximity, or.timing.

119. Second, there is a.causal connection, because the Plaintiff can prove that

Vtiolfe and Defendant BKD’s reason for her job withdrawal is a pretext for discrimination

Page 48 of 66

Case 1:18-cv-01933-Cl\/|A-STV Document 41 Filed 11/16/18 ` USDC Colorado Page 54 of 71`

1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/18

(.
l

and that they had a retaliatory motive. The Plaintiff’s job offer was withdrawn on
September 6, 2017, because other communications mainly, with Curry about,the
discriminatory issue. This shows that there is a direct and causal connection between the

adverse action and the Plaintiff’s protected activity.

t 120. Based on the above statements but not limited to these statements the
Plaintiff has shown that there is a causal connection between the employer's adverse
action and her‘protected activity through temporal proximity and through other evidence,
such as the written statements in the email eonversation with Curry and in Wolfe’s job
withdrawal lettefl and in the obvious falsity ofWolfe’s proffered reason, etc. As stated
on the EEOC'website, a causal connection can be established through timing and other
evidence, such as by,written statements and/or the openly hostile.behavior of those

handling the situation:

a. “While close temporal proximity between the E"EO allegation and the
manger's action can be a key factor in establishing the retaliatory motive,
there have been cases in which years have'passed and other evidence ..
established that the employee's earlier EEO activities motivated the
manager‘s action. Even absent suspicious timing, other relevant facts may
include verbal or; written statements comparative evidence that a similarly
situated employee was treated differently; falsity of the employer's

proffered reason for the adverse action; or any other evidence from which j

an inference of retaliatory intent might be drawn.”

b. And..." EEOC found.that management was openly hostile towards an

Page 49 of 66

‘F

'\

.'Case 1:18-cv-01933-`Cl\/|A-STV ' Document 41 Filed 11/16/18 USDC Colorado Page 55 of 71
1:18-cv-01933‘:-"1$TV-CMA Plaintiff’s Motion to File on Amended Complaint Filed 10/22/ 18

employee's protected EEO activity. Specifically, the employee's manager ‘{
described the employee's discrimination allegations as "unprof`essional,"
and his higher level manager found them "hignly offensive" and "bad for
morale." During the,sub`sequent EEO proceeding, coworkers revealed an
overall feeling of distrust and concern about the-employee after his initial
complaint. EEOC noted that the first-level manager saw this growing
tension, but failed to ensure that coworkers understood and respected‘“the

t l employee's right to file 'a complain”

121. Plaintiff'Westby, respectfully, moves that the Court deem that she‘has
proven sh‘e has met the third element requirement of showing that there is a causal
connection between the adverse action and her p'rote`cted activity because she has
shown that th'ere,is a temporal proximity between the adverse action and her protected.
activities; also, because she has explained the facts to show that she has other

evidence that directly and indirectly shows there is a causal connection.

C4. Fourth'E|ement - A Reas_onable Belief

122. Plaintiff Westby meets the conditions of the fourth and final element to
establish a prima facie retaliatory discrimination complaint, because she reasonably ’
believed, for several reasons that the“alleged incidents‘would,_violate the standards of

Title Vll. These reasons include, but are;not~ limited to, the following:
a. The Plaintiff had read the “Discrimination” section on the EEOC website19

around the time that she had sent her initial complaint on August 10, 2017,

 

19 https://www.eeoc.gov/laws/types/race_color.cfm
. Page 50 of 66

Case 1:18-cv-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado Page 56 of 71 "

1:18-cv-01933-SW-CMA Plaintiff’s-Motion to i-'i/e an Amended Complaint Filed 10/22/ 18

about unlawful discrimination She had read that it was illegal to discriminate

against a person based on race, and that it was illegal to harass a person

based on race. For example, this part of the website states

’3 Fiace discrimination involves treating someone (an applicant or

employee)‘unfavorably because he/she is of‘a certain race or because of

.. personal characteristics associated with race (such as hair texture, skin

color, or certain facial features)” The Plaintiff believed she had been
treated unfavorably, because she had been assigned to work with
someone who had something publicly posted that was discriminatory
towards i,_\sians and the Plaintiff is half-Asian The Plaintiff did not believe
that other new-htres were required to work with someone who had
something publiely posted that was offensive to their race or had
indicated something"racist pertaining`tol their race, and the Plaintiff was
aware that not many Asian people worked for Defendant BKD_~in‘the
A'sian office. The image that was posted had stereotyped the way that
Asianwoman looked aqd‘talked, and the Plaintiff also has some of these
characteristics,,such as being half-Asian, skinny, having straight black
hair, etc. ..Because the image was discriminatory towards Asian woman
and the assignment,to work with Conklin could have developed into a
more serious issue over the Plaintiff’s six-menth training requirement to
w_ork with'Conklin, Plaintiff Westby reasonably believed that the company
was violating Title vrr. '

The EEOC website also states “ The law forbids discrimination when it

Page 51 of 66

Case` 1:18-cv-01933-Cl\/lA-STV on""Cumen"t 41 Filed 11`/16/13 U`SDC Colorado Page 57 of 71

s

1:18-cv-01933-STV-CMA Plaintiff’s Motion to Fi/e an Amended Complaint l Filed 10/22/ 18

comes te any aspectof employment including hiring, firing, pay, job
assignments promotions /ayoff, trainsing, fringe§'behefits, and any other
term or condition of employment.” The Plaintiff believed the assignment
to work with Conklin tor training was discriminatory and could lead to a
more serious issue. _She believed it_ would be a violatidn to require
someone to endure discrimination as a condition of her employment for
training, and reasonably believed that it might have been*an unspoken
but illegal condition of her employment. This also shows th‘at the Plaintiff
reasonably believed she was engaging in protected activity and 5
complaining about Title Vll violations or the potential for Title Vll
violations to develop even more.

The EEOC site also explains “lt is unlawful to harass a‘ person because
of that person’s race or coior.” Based on this staternent, the l?laintiff
believed that-the post was discriminatory and could lead to more serious
issues Also, Sollie’s and Curry’s harassing and intimidating behavior, as
is described in this report several times throughout the investigative and.
resolution process was a form of harassment, The,"'Plaintiff believed that
they were continuing to discriminate against her based onher race,
because they were harassing her. This is another reason the Plaintiff

reasonably believed she was complaining`of Title Vll violations Also,

Conklin continued to maintain the.post publicly, and the Plaintiff wasstill

required to'work with her.. Maintaini_ng the post seemed to be

harassment, also, because Conk,lin knew that the post was offensive and

Page 52 of 66

Casel 1:18-cv-01933-Cl\/|A-`STV Document 41 Filed 11/16/18 USDC Colorado Page 58 of 71

l

1:18-cv-01933-STV-CMA Plaintiff’s Motion to Fi/e\an Amended Complaint Filed 10i22/18

that Plaintiff Westby had been assigned to a new buddy to avoid any
serious discriminatory issues from developing. Because she maintained
the offensive post publicly, she seemed to indicate that she might have
intended to harassthe Plaintiff indirectly; and her intent to possibly
escalate the situation upon the 7Plaintiff’s hiring, or to continue
discriminating in the workplaee. For these reasons the Plaintiff
reasonably believed she was complaining of Title Vll violations and/or
potential violatians

The EEOC website also explains in this :‘Discrimination~Typesf’ section
tha`t, “Harassment can includej: for example, racial s/urs, offensive or
derogatory remarks about a person’s race or color, or the display of
racially-offensive symbols 'Although the law doesn 't prohibit simple
teasing,' offhand comments or isolated incidents that are not very
serious harassment is illegal when it is so frequent or severe that it
creates a hostile or offensive work environment or when it results in an
adverse employment decision (such as the victim being fired or
demoted). The harasser can be the victim's supervisor, a supervisor in
another area, a co-worker, or someone who is t)ot an employee of the
empioyer, such as a client or customer.” The situationl was not an
isolated incident lt was ongoing for several reasons The post was not
removed and the situation was not fully resolved. The situation was

escalated to the headquarters office and the Plaintiff was harassed even

more by Churry. After th'e harassment and intimidation- the Plaintiff’s job

Page 53 of 66

Case 1:18-cv-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Coloratio Page 59 of 71
1:18-cv-01933-STV-CMA k Plaintiff’s Motion to File an Amended Complaint ` Filed 10/22/ 18

'offer was revoked. The Plaintiff had reasonably believed that the
harassment was a (Title Vll violation and would lead to a more serious
violation of Title Vll, because they threatened her job, and, then, they
followed through on their threat by revoking her job offer.

v. Furthermore, under the “Harassmentz°” section on the EEOC website, it
states: “Petty slights, annoyances, and isolated incidents_(un/ess
extremely serious) wii/ not rise to the level of illegality. To be unlawful, the
conduct must create a work environment that would be intimidating,
hosti/e, or offensive to reasonable people. Offensive conduct may
include, but is not limited to, offensive jokes s/urs, epithets or name
calling, physical assaults or threats intimidation ridicule or mockery,
insults or put-downs offensive objects or pictures and interference with
work performance.” The Plaintiff saw here that offensive pictures could
constitute harassment and could lead to a hostile work environment and
that other issues could constitute harassment,` such as lessening her
work opportunities The Plaintiff argues that the situation was not isolated
or based on petty slights but a multitude of factors that indicated that the
company and its agents were violating Title Vll by discriminating based
on race in several ways such as through the Facebook post and the
assignment by harassing and intimidating the Plaintiff, and by
threatening her job offer.

b. The Plaintiff also had found an outdated version of a discrimination policy of

 

a

20 https://www.eeoc.gov/laws/types/harassment.cfm
Page 54 of 66

Case‘1:18-cv-01933-Cl\/|A-STV Document41 Filed 11/16/18' USDC Co|o"rado Page 60 of 71 ’

ii

1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended`Comp/aint Filed 10/22/ 18

Defendant BKD’s online, which stated that it was not acceptable to po"st
discriminatory images drawings or phrases or to harass etc., and that the
company had an open-door policy that allowed employees to complain if they
thought‘anyone violated these standards Because she had read this policy
and the policy indicated that the issues were or could be discriminatory, the

. Plaintiff shows that she reasonably beiievedthat the issues were and/or could
be Title Vll violations

c. The Plaintiff received the updated “Anti-Harassment"'policy ftom Curry that
also reiterated the same concepts about discriminatory drawings race-based
discrimination, harassment, etc. This also shows*that the Plaintiff had a
reasonable belief,
d. Plaintiff Westby had a reason to believe that the Face_book post and the act `of

t assigning her to work with Conklin who maintained the post was
discriminatory, because the Defendant, in the resolution process, had
assigned her to Work with a different buddy, indicating that they,also, believed
the issue were discriminatory and`that it could escalate into a more serious
discriminatory issue in violation of Title th if it weren not addressed Defendant
BKD’s agent’s actions indicated that the issue was discriminatery, and they
never. stated that it was not a discriminatory issue. ln Wolfe’s job withdrawal

letter, he implies that the issue may not have been~a`discriminatory issue. Blit

for about four weeks the Defendant’s agents took actions that ‘made the

Plaintiff believe that the issue was discriminatory and that they were taking

steps to resolve the discriminatory issue, because they seemed to also

Page 55 of 66`

»» Case 1:18-cv-01933-Cl\/|A-STV Document 41' Filed 11/16/18 USDC Colorado Page 61 of 71 ,

.» _ t )
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18 "

believe that it was`a discriminatory,issue. This also shows that the Plaintiff had
a reasonable belief.

e. Plaintiff Westby also reasonably beiievedthat the issues were discriminatory,l
because she was assigned to work with someone as a condition of her
training for six months who,_ha"ppened to have something racist publicly posted
on'her Facebook that singled out and was discriminatory towards Asian
women and the Plaintiff is a half-Asian (South Korean)rand half-White female.
Title Vll prohibits discriminatian based on race and demonstrates that she
reasonably believed Title Vll was being violated.

f. A`lso, the post was publicly displayed,'~and Conklin indicated that she worked l
for BKD on her Facebook, had BKD friends on her Facebook, and did not ' .
indicate that her views were of her own making,her Facebook appear to be

' an extension of the wonlace. Conklin maintained the post publicly, even
after being assigned to work with an Asian person throughout the
investigative processland,throug"hout at least the start of the EEOC process,
Conklin is pursuing a career as an.accountant and_ likely a CPA, and should
have known that it is or was inappropriate_to maintain a public Facebook post -
that discriminates against Asian peosle. Also,‘ Defendant BKD and its agents
knew or should have known that by assigning the half-Asian Plaintiff to work
with someone for six months with something discriminatory towards Asian,

l

women would c"reate a discriminatory issue that could have escalated into a

more serious issue. Because the agents of Defendant BKD failed to ensure

that the Plaintiff would be free from workplace discrimination, they gave

Page 56 of 66 t

Case;1:18-cv-'01933-Cl\/|A-STV' Document 41 Filed 11/16/18 USDC Colorado Page 62 of 71

1:t8-cv-01933-SW-CMA Plaintiff’s Motion to File an AmendediComp/aint Filed 10/22/ 18

Plaintiff Westby a reason to `be/ieve they were violating Title Vll.

The issue of race discrimination wa‘s ongoinwg`and,’ so the Plaintiff had ar
reason to believe that the issue could escalate and that it was a discriminatory
issue in violation or Tiiie vrr.

lVlore importantly, the'Plaintiff was assigned to work with Conklin by an
unknown agent of the company. The assignment and requirement to work
with someone who had something discriminatory towards Asianspublicly
posted'on her Facebook, while i`ndicating, also, publicly that she was a BKD
employee, is a matter of discrimination The Plaintiff had read on the EEOC
website that'it was unlawfulito establish discriminatory training conditions
The Plaintiff also learned once she received her job offer withdrawal letter
from Wolfe that she was still required to work on the same audit team, or
cldsely, with Qonklin. Because the'Plaintiff.still would have been required to
work closely with Conklin, even after being assigned "'td work with a new buddy
over the discriminatory Facebook post and buddy assignment and Conklin
continued to maintain the discriminatory postpublicly, the Plaintiff had a
reasonabie~reason`.'to beiieve that the issue was discriminatory and that it
could develop into a‘mor_e serious discrimination issue - because the issue
appeared to not have been fully resolve`d and she was still required,to work_
closely with Conklin.

The Plaintiff had reason to believe that the issues were discriminatory,
because of the way that Sollie and Curry handled the situation Sollie did not

fully resolve the issue and ignored,the Plaintiff’s simple request .to follow-up on

Page 57 of 66

Case`1:`18-cv-01933-Cl\/|A-STV Document41 Filed 11/16/18 USDC Co|ofado ` Page 63 of 71

l~

1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint 5 Filed 10/22/ 18

l

the issue by indicating in more detail how the issue was` resolved, which is

` evidenced by emails and, instead‘, escalated the issue to Defendant BKD’s
headquarters in Springfield, Missouri. Sollie had Curry, the Employment
Fielations and Compliance l\ilanager and EEO Coordinator, conduct a formal
investigation without the Plaintiff’s knowledge, with no differing circumstances
and without fully explaining how the issue was;resolved. The Plaintiff feared
that Sollie had attempted to retaliate by escalating the issue, because Sollie
had been hostile in her'first phone conversation with the Plaintiff and Curry
was hostile in the way she handled the situation and, even, harassed the
Plaintiff. This harassing behavior gave Plaintiff.Westby even more reason to
believe that the issues were discriminatory. For example, they were
threatening her job_ b'y suggesting that the Plaintiff"was indicating that she did
not want te work for BKD, and were attempting t`o prevent her from taking any
legal actions regarding the matter by intimidating her, which is evidence by
emails and.phone calis,, etc.. This is a violation of Title Vll, which prohibits
discrimination based on race, harassment in,the process, and retaliation, and
for these additional reasons Plaintiff reasonably believed she was engaging in
protected activity by also complaining about the intimidation and harassment,
as well as by continuing to request clarification on their resolution to‘the
situation, or by continuing to engage in the investigative and resolution

j process in a professional manner.

Page 58 of 66

41

Case‘1:18-cv-01933‘-C|\`/|A-STV Document 41 Fifed 11/16`/18 USDC Colorado Page `64 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

D. Summa“ry of Title Vll Retaliation Claim

123. ln summary of Plaintiff Westby’s Title Vll retaliation claim, the Plaintiff,

¢

d

respectfully MOVES the Court to determine that she has established a prima facie case of

f

retaliation because she has shown that she has met the requirements of each ofthe w
elements necessary to establish a plausible claim, including showing that she engaged in
protected activity, the employer took an adverse action there is a"causal connection and

that she reasonably believed themcompany was violating her Title Vll rights. Plaintiff

Westby, respectfully, asks the Court to proceed with the McDonnell burden-shifting test by

prompting a response from Defendant BKDrand by continuing with this legal process

r'

SEC(_)ND CLAlllil FQR REL|EF
RetaliatoryDiscrimination in Vio|ation of
Colorado Anti-Discrimination Act (CADA)

c.R.s.\ 24-34-402 (1)(a)~anor (1)(e)(rv), (2016).

124. The Plaintiff incorporates by reference as if-fully set forth herein the

allegations contained in paragraphs 27 through 123, above.
A. General Legal Authorities and Standards for CADA:Re"taliation

125. The Colorado Anti-Discrimination Act (CA_DA), ,C.R.S. 24-34-402 (1)(a)
makes it unlawful for an employer to discriminate~against an individual because of race.

126. The Colorado Anti-Discrimination Act (CADA), C.R.S. 24-34-402
(1)(e)(lV), whish also refers to Part 3 and 4 of th'e law, also makes 'it unlawful for
employers to retaliate against an employee for filing a complaint of discrimination, or

' Page 59 of 66

Case 1:18-cv-01933-Cl\/|A-ST\7 Document 41 Filed 11/16/18 USDC Colorado Page 65 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

because of theiriprotected communications This section states that it is unlawful, “...For

any person whether or not an employer... ...To discriminate against any person
because such person has opposed any practice made a discriminatory or an unfair
employment practice by this part 4, because he has filed a charge with the commission

or because he has testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing conducted pursuant to parts'3 and 4 of this article.”

127. CADA discrimination claims are subject to the same legal standards as
Title Vll claims Agassounon v. Jeppesen Sanderson lnc., 688 Fed. App’x 507, 509
(10th Cir. 2017); Robinson v. Reg’l Transp. Dist., No. 1:16-cv-2870-WTM-l\ilJW, 2018
U.S. Dist. LEX|S 99098 at *23 (D. Colo. June 2018).

128. To establish a claim of retaliation under Title Vll, the Plaintiff must show
that she meets the requiiements of the three main elements which include that: (1)

[she] engaged in activity protected by Title Vll; (2) an adverse employment action
occurred; and (3) a causal,connection between participation in the protected activity and
the adverse employment action ld. at 713- 14. (citations omitted). Gagnon v. Sprint
Corp., 284 F.3d 839, 850 (8th Cir.), cert denied, 537 U.S. 1001, 123 S.Ct. 485, 154
L.Ed.2d 396 (2002); see Sowell v. Alumina Ceramics, lnc., 251 F.3d 678,_,685 (8th 4
cir.2001); Buettner, 216 r=.rsoi ai 713-714. "

129. ln addition to these requirements the plaintiff must show that a
reasonable person could believe that the alleged incidents would violate Title Vll’s
standard. Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 271, 121 S.Ct. 1508, 149
L.Ed.2d 509 (2001)”. Soto v. John Morrell & Co. 285 F.Supp.2d 1146, 1176 `*

(N.D.lowa,2003). See also, Fortner v. Ameritech Corp. 50 Fed.Appx. 187, 188-189,

Page 60 of 66

Case*1:'18-cv-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado Page"66 of 71'
1:1‘8-cv-01933-SW-6MA Plaintiff’s Motion_to File an Amended Complaint .Filed 10/22/ 18

2002 WL 31379880,*2 (6th Cir.Mich. 2002)(“ln order to establish a prima facie case of
retaliation, the plaintiff must prove that:4 “(1) he engaged in activity protected by Title Vll;
(2) the exercise.of'his civil rights was known to the defen'dant; (3) thereafter, the
defendant took an-employment action adverse to the plaintiff; and (4) there was a
causal connection between the protected activity and the adverse employment action.”

Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th_C_ir.2000).
B. introduction to Plaintiff’s CADA Reta|iation Claim Argumént 1 '

130. The Plaintiff claims that l;)efendant BKD violated this CADA statute,

m because she asserts that they retaliated against her maliciously for filing an‘informal
discrimination»semplaint and attempting to exercise her Title .Vll 'rights'.

131. The Plaintiff can show that it is plaiJsible_that the facts of the case are true
and they suggest that Defendant BKD violated this CADA provision by.reta|iating.

132. Plaintiff Westby asserts and incorporate”s the same_argurnent as she has
asserted in her “First Claim” (!paragraphs 62 to 125) for the Title‘Vll retaliation claim,
because the CAi)A retaliatidn law is based on the Title Vll retaliation law. To show that"
she has met her burden to establish subject-matter jurisdiction and to adequately state
her CADA claim, the Plaintiff, respectfully, asks the Court to refer to the Title Vll
retaliation claim listed in this complaint to review the elements needed‘te establish a

l

prima facie case of retaliation underCADA, because the elements,of the CADA claim

»-

and the facts of the case are identical and the same as the Plaintist Title Vll retaliation

claim (See paragraph 127 for law about CADA legal standards).

t
i

Page 61 of 66

Case‘1:18-cv-01933-Cl\/|A-STVA Document 41 Filed 1`1/16/18 USDC Colorado 'Page 67 of 71`
1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

‘D. Summa'ry of CADA Reta|iatidn Claim

133. Less discriminatory alternatives existed to achieve defendants stated 1
business purposes

134. As a direct,legal and proximate result of the discrimination, Plaintiffr
Westby has sustained, and will continue to sustain economic damages to be\proven at x
trial. As a result of Defendant’s actions the Plaintiff has suffered emotional distress
resulting'in damages in an amount to be proiven at trial. The Plaintiff further seeks
compensatory and punitive damages and all other injunctive, declaratory, and m@onetary
relief available for discrimination at trial.

135. Defendant’s unlawful actions were intentional, viiillful, malicious and/or
done with reckless disregard to‘ Plaintiff’s right to be free from discrimination based on
race.

136. Plaintiff Westby is entitled to reasonable‘attorneys’ fees and costs of suit,

if applicable.

DEcLARATQRY RELIEF ALLi§GATroNs

137. A present and actual controversy exists between the Plaintiff and
Defendant BKD concerning their rights and respective dujies. TherPlaintiff'contends`that
Defendant BKD violated their rights under Title Vll, under the Colerado Law Against
Discrimination (CADA). The Plaintiff is informed and believes and thereon alleges that
Defendant L5»KD denies these allegations Declaratory relief is therefore necessary and
appropriat_e. l

138. Plaintiff Westby seeks a judicial declaration of the `rights and duties of the

Page 62 of 66

Case 1:18-c\'/-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado " Page 68 of 71
1:18-cv-01933-Si'V-CMA Plaintiff’s Motion to File an Amended Complaint Filed 140/22/ 18

'respective parties . -\

m_JuNcTrvE r=iELrEF ALLEGATroNs

139. No plain adequate: or complete remedy at law is available to Plaintiff
Westby to redress-the wrongs add{ressedtherein.

140. lf this Court does not grant the injunctive relief sought herein, Plaintiff
Westby will be irreparably harn'ied. `

~é

PRAY§R FOR REL|EF

WHEREFORE, the Plaintiff prays for relief~as follows:

1. t For a declaration thatDefendant BKD’s and its agents actions policies
and practices as alleged herein are unlawful;

2. For lost wages and all other compensation denied or lost to Plaintiff
Westby by reason of Defendant BKD’s=and its agents unlawful actions in an amount to
be proven at _trial;

3. For compensatory damages for Plaintiffst emotional pain and suffering, in

4
an amount to be proven at trial;

4. For,punitive damages in‘an amount to be determined'at`trial;
5. n For liquidated“damages;
6. For interest on lost wages eompensation and damages, including pre-

and post-judgment intere'stx and an upward adjustment for inflation
7. For. an order enjoining Detendant BKD and its agents from engaging in the
unlawful acts complained“of herein;‘

8. For an upward adjustment for any taxes'to be paid on any damage award

Page 63 of 66

Case`1:18-cv-01933-Cl\/|A-STV Document 41 Filed11/16/18 USDC Colorado Page 69 of 71

l y1:18icv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/ 18

a_mount, such as on pi.initive damages;

9. For reasonable attorneys’ fees and costs of suit pursuant to 4_2 U.S.C. §
2`000e=5ik), Colorado Anti-Dis'crimination Act (CADA), and 'other laws if applicable; and
10. For such other and further relief as this Court deems just and proper.

11. 1The Plaintiff, will, lastly, ptovide a brief list to show the general extent of
the damages caused, to show why she is suing for an amount greater than $75,000 in
Federal Court, These include, but are not limited to the following: `
a., ln terms of damages, the Plaintiff has suffered in many ways
including, but not limited to:
..i. Being unable to find a comparable job in the accounting field, or a
job at all in accounting in Denver; lost wages
ii. Being unable to sit for the Certifiedll§’ublic,Accounting (CPA) exam
and having the two exams that she passed drop off.
iii. Being-unable to obtain her CPA license or work hours for licensing
iv. Having to completely change career paths'and,ylikely, having to
settle for a much lower.paying job out of state.
v.= Likely having to obtain»a PhD in Accounting to mitigate damages,
because she is unable to work in public accounting or in auditing as
t she had planned on doing as a stude`nt
vi. Having to leave the‘state of Coiorado to fix her accounting career
vii. 'Becoming destitute andrnearly homeless
viii. Having a complete loss of enjoyment of life with little to no financial

resources since the revocation of her job in September cf 2017, or

f

j Page 64 of 66

"' Case 1:18-cv-01933-Cl\/|A-STV Document 41 Filed 11/16/18 USDC Colorado Page 70 of 71
1:18-cv-01933-STV-CMA Plaintiff’s Mbtion to File an Amended'Comp/oint Filed 10/22/ 18

‘for over a year now.

ix. Being subjected to many other negative situations that resulted as
this situation had a domino effect on’her life

x. Extreme humiliation and embarrassment

xi. Extreme er`notional distress

Dated: October 22, 2018 Respectfully submitted,

Amy L. Westby

By:

/M¢a/ l

Arer Ll.¢wE`sT`BY, Piaiririif, Pro se

PO BOX 22661, DENVER, CO 80222

sss-______

Page 65 of 66

Case 1:18-cv-01933-Cl\/|A"-STV Document 41 Filed 11/16/18 USDC Colorado Page 71 of 71 ~~

1:18-cv-01933-STV-CMA Plaintiff’s Motion to File an Amended Complaint Filed 10/22/18

DEMAND FOR JURY lTR|AL

Plaintiff Westby demands a jury trial on all causes of action and claims to which

they have a right to a jury trial.

\

Dated__: October 22, 2018 a Respectfully submitted,

l

Amy L. Westby

By:

 

AMY’L. vlrEsTBY, Piainiifi,,Pro se

PO BOX 22661, DENVEFt, CO 80222

Page 66 of 66

